Case 1:18-cv-00119-TWP-DML Document 43-1 Filed 01/25/19 Page 1 of 37 PageID #: 190




                                   In the Matter Of:

                              PETER CALAUTTI
                                         -vs-
                       JAMES SHANAHAN, ET AL.




                  PIETRO TOMMASO CALAUTTI
                             September 26, 2018




                                                                  EXHIBIT 1
      Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                  Pietro Tommaso      01/25/19 Page 2 of 37 PageID #: 191
                                                 Calautti
                                    September 26, 2018
                                                                                                                                     3
·1·   ·   ·   ·   · · ·    UNITED STATES DISTRICT COURT                 ·1
· ·   ·   ·   ·   · · ·    SOUTHERN DISTRICT OF INDIANA                 ·2·   · · · · · · · · · INDEX OF EXHIBITS
·2·   ·   ·   ·   · · ·    · · INDIANAPOLIS DIVISION                    · ·   · · · · · · · · · · · · · · · · · · · · · · · ·PAGE
·3·   ·   ·   ·   Civil    Action No. 1:18-cv-00119-TWP-DML             ·3·   Deposition Exhibit:
·4                                                                      ·4·   Exhibit· 1 - 8-17-16 Email chain; Spotts .......20
· ·   PETER CALAUTTI,· · · · · · · · · · ·)                             · ·   · · · · · · ·to
·5·   · · · · · · · · · · · · · · · · · · )                             ·5·   · · · · · · ·01882-001-2016.indiana-advocate@
· ·   · · · · · · · · · · · ·Plaintiff,· ·)                             · ·   · · · · · · ·advocate.symplicity.com
·6·   · · · · · · · · · · · · · · · · · · )                             ·6
· ·   · · · · -vs-· · · · · · · · · · · · )
                                                                        · ·   Exhibit· 2 - 8-18-2016 Letter, Spotts to .......34
·7·   · · · · · · · · · · · · · · · · · · )
· ·   JAMES SHANAHAN, in his· · · · · · · )
                                                                        ·7·   · · · · · · ·Calautti
·8·   individual capacity,· · · · · · · · )                             ·8·   Exhibit· 3 - 9-1-2016 Notes of meeting .........42
· ·   · · · · · · · · · · · · · · · · · · )                             · ·   · · · · · · ·between Calautti and Spotts
·9·   SAA BOARD OF REVIEW MEMBERS· · · · ·)                             ·9
· ·   ONE, TWO, THREE, FOUR, FIVE,· · · · )                             · ·   Exhibit· 4 - 9-6-2016 Letter, Spotts to ........51
10·   AND SIX, in their individual· · · · )                             10·   · · · · · · ·Calautti
· ·   capacities,· · · · · · · · · · · · ·)                             11·   Exhibit· 5 - 10-5-2016 Email exchange, .........54
11·   · · · · · · · · · · · · · · · · · · )                             · ·   · · · · · · ·Weaver to Shanahan
· ·   and· · · · · · · · · · · · · · · · ·)                             12
12·   · · · · · · · · · · · · · · · · · · )                             · ·   Exhibit· 6 - 10-5-2016 Email with ..............67
· ·   LAUREN ROBEL, individually,· · · · ·)                             13·   · · · · · · ·Attachment, Shanahan to Calautti
13·   and in her official capacity· · · · )                             14·   Exhibit· 7 - 10-13-2016 Email Exchange, ........72
· ·   as Provost of Indiana· · · · · · · ·)                             · ·   · · · · · · ·Shanahan to Sanders
14·   University, Bloomington,· · · · · · )                             15
· ·   · · · · · · · · · · · · · · · · · · )                             · ·   Exhibit· 8 - 11-28-2016 Report of ..............79
15·   · · · · · · · · · · · ·Defendants.· )                             16·   · · · · · · ·Bloomington Faculty Council
16                                                                      · ·   · · · · · · ·Student Affairs Committee
17·   · · DEPOSITION OF PIETRO "PETER" TOMMASO CALAUTTI                 17·   · · · · · · ·Mediation Panel
18                                                                      18·   Exhibit· 9 - 12-9-2016 Email, Shanahan to ......81
19·   · · · · The deposition upon oral examination of                   · ·   · · · · · · ·Calautti
· ·   ·PIETRO "PETER" TOMMASO CALAUTTI, a witness produced
                                                                        19
20·   ·and sworn before me, Tara Gandel Hudson, RPR, CRR,
· ·   ·a Notary Public in and for the County of Marion,                 · ·   Exhibit   10 - 6-24-2018 Forwarded email, ........85
21·   ·State of Indiana, taken on behalf of the Defendants              20·   · · · ·   · · ·Calautti to self
· ·   ·at the offices of Taft Stettinius & Hollister LLP,               21·   Exhibit   11 - 12-14-2016 Letter, Calautti .......89
22·   ·One Indiana Square, Suite 3500, Indianapolis,                    · ·   · · · ·   · · ·to Student Academic Appointee
· ·   ·Marion County, Indiana, on the 26th day of                       22·   · · · ·   · · ·Board of Review
23·   ·September, 2018, scheduled to commence at                        23·   Exhibit   12 - 2-22-2017 Memorandum, .............98
· ·   ·9:30 a.m., pursuant to the Federal Rules of Civil                · ·   · · · ·   · · ·Calautti to SAA Board of Review
24·   ·Procedure with written notice as to the time and                 24
· ·   ·place thereof.                                                   · ·   Exhibit 13 - 6-24-2018 Forwarded Email, .......101
25                                                                      25·   · · · · · · ·Calautti to self

                                                                    2                                                                4
·1·   · · · · · · · · · · ·APPEARANCES                                  ·1·   · · · · · · · · · INDEX OF EXHIBITS
·2·   FOR THE PLAINTIFF:                                                · ·   · · · · · · · · · · · · · · · · · · · · · · · · · ·PAGE
· ·   Peter Calautti                                                    ·2·   Deposition Exhibit:
·3                                                                      ·3·   Exhibit 14 - 4-11-2017 Confidential ...........111
· ·   ·   ·   ·   ·   ·   ·Jay Meisenhelder                             · ·   · · · · · · ·memorandum, SAA Board of Review
·4·   ·   ·   ·   ·   ·   ·JAY MEISENHELDER EMPLOYMENT & CIVIL RIGHTS   ·4·   · · · · · · ·to Provost Robel
· ·   ·   ·   ·   ·   ·   ·LEGAL SERVICES, P.C.                         ·5·   Exhibit 15 - 4-26-2017 Email with .............113
·5·   ·   ·   ·   ·   ·   ·650 N. Girls School Road, Suite B20          · ·   · · · · · · ·attachment, Sanders to Robel
· ·   ·   ·   ·   ·   ·   ·Indianapolis, IN· 46214                      ·6
·6·   ·   ·   ·   ·   ·   ·317.231.5193
                                                                        · ·   Exhibit   16 - 5-3-2017 Email with ..............114
· ·   ·   ·   ·   ·   ·   ·jaym@ecrls.com
                                                                        ·7·   · · · ·   · · ·attachment, Calautti to Robel
·7
·8·   FOR THE DEFENDANTS:                                               ·8·   Exhibit   17 - 5-15-2017 Email with .............115
· ·   James Shanahan, et al.                                            · ·   · · · ·   · · ·attachment, Robel to Calautti
·9                                                                      ·9
· ·   ·   ·   ·   ·   ·   ·Melissa A. Macchia                           · ·   Exhibit 18 - 8-27-2017 Email with .............120
10·   ·   ·   ·   ·   ·   ·TAFT STETTINIUS & HOLLISTER LLP              10·   · · · · · · ·attachment, Calautti to
· ·   ·   ·   ·   ·   ·   ·One Indiana Square                           · ·   · · · · · · ·nayade@lymelgroup.com
11·   ·   ·   ·   ·   ·   ·Suite 3500                                   11
· ·   ·   ·   ·   ·   ·   ·Indianapolis, IN· 46204-2023                 · ·   Exhibit   19 - Complaint and Demand for Jury ....129
12·   ·   ·   ·   ·   ·   ·317.713.3500                                 12·   · · · ·   · · ·Trial
· ·   ·   ·   ·   ·   ·   ·mmacchia@taftlaw.com                         13·   Exhibit   20 - Application and Agreement for ....139
13                                                                      · ·   · · · ·   · · ·Student Academic Appointee
14·   ALSO PRESENT:                                                     14
15·   · · · · · ·Melinda Mears                                          · ·   Exhibit   21 - Plaintiff's Rule 26(a) ...........147
16                                                                      15·   · · · ·   · · ·Initial Disclosures
17·   · · · · · · · · INDEX OF EXAMINATION                              16·   Exhibit   22 - Plaintiff's Answers to ...........148
· ·   · · · · · · · · · · · · · · · · · · · · · · · PAGE                · ·   · · · ·   · · ·Defendants' First
18
                                                                        17·   · · · ·   · · ·Interrogatories
· ·   DIRECT EXAMINATION ..............................5
                                                                        18
19·   · · Questions by Melissa A. Macchia
                                                                        19
· ·   CROSS-EXAMINATION .............................154
20·   · · Questions by Jay Meisenhelder                                 20
21                                                                      21
22                                                                      22
23                                                                      23
24                                                                      24
25                                                                      25

                                                           Connor Reporting                                             317.236.6022
                                                        www.connorreporting.com                                                          YVer1f
    Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                Pietro Tommaso      01/25/19 Page 3 of 37 PageID #: 192
                                               Calautti
5 to 8                            September 26, 2018
                                                       5                                                          7

·1· (9:28 a.m.)                                            ·1· · · sure, make sure it wasn't like 3:00 or
·2· · · · · · PIETRO "PETER" TOMMASO CALAUTTI,             ·2· · · something.
·3· having been first duly sworn to tell the truth, the    ·3· A· ·I appreciate that.· Thank you.
·4· whole truth and nothing but the truth relating to      ·4· Q· ·And also -- last thing -- since we do have a
·5· said matter, was examined and testified as follows:    ·5· · · court reporter, just make sure you answer
·6                                                         ·6· · · verbally.· A shake of the head or nod or
·7· DIRECT EXAMINATION,                                    ·7· · · "uh-huh" sometimes doesn't show up very well in
·8· · · QUESTIONS BY MELISSA A. MACCHIA:                   ·8· · · the transcript.
·9· Q· ·Mr. Calautti, would you please state your name     ·9· A· ·Understood.· Thank you.
10· · · for the record.                                    10· Q· ·No problem.
11· A· ·My legal name or what I commonly go by?            11· · · · · ·What is your date of birth?
12· Q· ·Legal name.                                        12· A· ·March 29, 1983.
13· A· ·Pietro Tommaso Calautti.                           13· Q· ·What is your current address?
14· Q· ·Could you spell that for court reporter.           14· A· ·216 Jersey Avenue, Cliffside Park, New Jersey --
15· A· ·Sure thing.· First name is P-I-E-T-R-O, middle     15· · · Cliffside, one word; Park, separate word --
16· · · name is T-O-M-M-A-S-O, last name is                16· · · 07010.
17· · · C-A-L-A-U-T-T-I.                                   17· Q· ·How long have you lived there?
18· Q· ·Do you go by "Peter"?                              18· A· ·Three, four weeks, I would say at this point.
19· A· ·Generally, yes.                                    19· · · Not very long.
20· Q· ·Do you mind if I call you "Peter," or do you       20· Q· ·Did you move to New Jersey straight directly
21· · · prefer "Mr. Calautti"?                             21· · · from Indiana?
22· A· ·Not at all.· You can call me "Peter."              22· A· ·No.· I left Indiana, let's see, late April,
23· Q· ·Great.                                             23· · · early May of this year.· I've lived in Florida
24· · · · · ·As I said, I'm Melissa Macchia.· I'm with     24· · · for about two and a half to three months and
25· · · Taft; I represent the defendants in this           25· · · then moved to New Jersey.
                                                       6                                                          8

·1· · · lawsuit.· With me I have Melinda Mears.· She's a   ·1· Q· ·If you still lived in Florida, I would have gone
·2· · · paralegal in my office.                            ·2· · · down there to take your deposition now.
·3· · · · · ·Have you had your deposition taken before?    ·3· · · · · ·Are you married?
·4· A· ·Never have, no.                                    ·4· A· ·I'm not.· No.
·5· Q· ·I'll go over some kind of, we say "deposition      ·5· Q· ·Where did you go to undergrad?
·6· · · rules," whatever, just so you know what to         ·6· A· ·Rutgers University in New Brunswick, New Jersey.
·7· · · expect.· So basically, I'll just ask you           ·7· Q· ·What was your major there?
·8· · · questions.· To your best recollection, answer      ·8· A· ·Journalism and media studies.
·9· · · the questions.· If you --                          ·9· Q· ·What year did you graduate?
10· · · · · ·I will ask bad questions.· It's inevitable.   10· A· ·2005.
11· · · If you don't understand something or what I'm      11· Q· ·Did you finish in four years?
12· · · saying, feel free to let -- ask me to rephrase     12· A· ·Yes, I did.
13· · · or repeat a question.                              13· Q· ·Did you go directly to grad school?
14· · · · · ·Anytime you want to take a break, feel free   14· A· ·No, I did not.· I really had no intention of
15· · · to let me know and we can take a break.· I can     15· · · going to grad school at the time.· So I went on,
16· · · show you where the restrooms are.· There are       16· · · tried to get a professional career in
17· · · snacks in the kitchen.                             17· · · journalism.
18· · · · · ·My understanding is, do you have a flight     18· Q· ·Did you start a job after undergrad then?
19· · · out today?                                         19· A· ·Yes, I did.
20· A· ·Yes, I do.· It's at 7:00 p.m.                      20· Q· ·Where was that?
21· Q· ·Okay.                                              21· A· ·It was at HSH Associates, I believe, which was a
22· A· ·I figured it would give us plenty of time.         22· · · publisher of personal finance information.
23· Q· ·I wanted to make sure we didn't have any time      23· Q· ·What was your job position there, if you
24· · · constraints or anything like that.· This won't     24· · · remember?
25· · · go all day by any means, but I just wanted to be   25· A· ·Web content technician or something along those

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
    Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                Pietro Tommaso      01/25/19 Page 4 of 37 PageID #: 193
                                               Calautti
9 to 12                           September 26, 2018
                                                       9                                                         11

·1· · · lines.                                             ·1· A· ·Mm-hmm.
·2· Q· ·Did you stay in that position until you went to    ·2· · · · · ·Correct.· Yes.
·3· · · grad school or did you have other --               ·3· Q· ·What Ph.D. program did you enroll into?
·4· A· ·No.· I'm trying to recall.                         ·4· A· ·The Media School.
·5· · · · · ·After that, I worked at Worth magazine in     ·5· Q· ·Would that have been a Ph.D. in --
·6· · · New York City; then also for BurrellesLuce,        ·6· A· ·That's the thing.· It was so new, they didn't
·7· · · which is a public relations and public opinion     ·7· · · really have a name for the degree.
·8· · · monitoring firm, so in the same realm of media;    ·8· · · · · ·It was a merger of three previous
·9· · · and then I went to grad school.                    ·9· · · departments, and they all kind of got mashed
10· Q· ·Where did you go to grad school?                   10· · · together.· I don't recall what the exact degree
11· A· ·Middle Tennessee State University.                 11· · · would have said.
12· Q· ·What made you decide to go to grad school?         12· Q· ·Do you know, was The Media School newer at that
13· A· ·I simply felt unstimulated by the professional     13· · · time --
14· · · world.· I wanted to get back into a more           14· A· ·I was part of the inaugural class.
15· · · academic setting.                                  15· Q· ·Did you apply anywhere else for a Ph.D. program?
16· Q· ·Sure.· Makes sense.                                16· A· ·Yes, I did.
17· · · · · ·What was your degree in grad school then?     17· Q· ·Where else did you apply?
18· A· ·I got a master's of science in mass                18· A· ·To the best of my recollection, University of
19· · · communication.                                     19· · · Iowa, University of Pennsylvania, New York
20· Q· ·From there did you go directly into a Ph.D.        20· · · University, Columbia University.· Definitely one
21· · · program?                                           21· · · other.· I remember there were five.
22· A· ·No.· I took time off.· Took me quite a while to    22· · · · · ·I can't recall at the time.· Sorry.
23· · · write my master's thesis, two years or so.· In     23· Q· ·Not a memory test.· Just as best as you can
24· · · that period of time, I was not actively a          24· · · remember is great.
25· · · student taking courses, so to speak.               25· · · · · ·Why Indiana?· Why did you choose Indiana?
                                                      10                                                         12

·1· Q· ·Do you get unlimited time to write your thesis,    ·1· A· ·I had spoken to my committee chair for my thesis
·2· · · or how does that work?                             ·2· · · and for advice on where to apply.· She
·3· A· ·There's a finite amount of time.· I don't know     ·3· · · recommended Indiana because she was familiar
·4· · · offhand what it would be.· It's on the span of     ·4· · · with some of the faculty there and knew that
·5· · · years, I'm imagining.                              ·5· · · they had a pretty good program for what I was
·6· Q· ·Do you get your degree after your thesis is        ·6· · · interested in.
·7· · · done, then?                                        ·7· Q· ·Why did you ultimately choose IU over the
·8· A· ·Yes.                                               ·8· · · others?
·9· Q· ·What year would that have been?                    ·9· A· ·To be honest, it was a financial matter.· They
10· A· ·That wasn't until officially, I believe, 2015 or   10· · · gave me the best compensation package.
11· · · 2016 -- I'd have to double-check on that -- but    11· Q· ·So do you find out -- let me rephrase that.
12· · · I was already admitted as a Ph.D. student at IU.   12· · · · · ·When, along the application process, do you
13· Q· ·By that time?                                      13· · · find out what type of aid or student assistance
14· A· ·Yes.· They admitted me under the condition that    14· · · you'll get?
15· · · I finish my thesis on time, and I did.             15· A· ·Early in the year, say winter, early spring,
16· Q· ·Sure.· What was your thesis about?                 16· · · around that period of time.
17· A· ·It's kind of hard to describe in so many words,    17· Q· ·So you get that information before you would
18· · · really, but it's about, broadly speaking,          18· · · have to make a decision?
19· · · bodybuilding media, I guess.· Not a lot of work    19· A· ·Correct.· Yes.
20· · · has been done on it, so it was a fresh area for    20· Q· ·What was the package that IU offered?
21· · · me to go into.· If you want me to go into more     21· A· ·It was full funding for the first four years
22· · · detail, I would be happy to.                       22· · · guaranteed, which included a stipend, health
23· Q· ·No.· That's okay.                                  23· · · insurance, a tuition waiver, and the position
24· · · · · ·And so you then would have enrolled at IU     24· · · itself, which was the ability to teach and
25· · · in the fall of 2015?                               25· · · conduct research under the assistance and
                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
    Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                Pietro Tommaso      01/25/19 Page 5 of 37 PageID #: 194
                                               Calautti
13 to 16                          September 26, 2018
                                                      13                                                         15

·1· · · guidance of a professor.                           ·1· Q· ·Do you know who makes the decision on where to
·2· Q· ·Is that a student academic appointee?              ·2· · · put everybody?
·3· A· ·Correct.· Yes.                                     ·3· A· ·Ultimately, no.
·4· Q· ·And within the umbrella of student academic        ·4· Q· ·Is every Ph.D. student an -- can I call it
·5· · · appointees, are there different types?· Is there   ·5· · · "SAA," student academic --
·6· · · a research assistant? a teaching assistant?· Are   ·6· A· ·Yes.· No problem.
·7· · · they all the same?                                 ·7· Q· ·Is every Ph.D. student an SAA?
·8· A· ·We're all sort of in the same pool, but they can   ·8· A· ·Yes.
·9· · · assign us different roles.                         ·9· · · · · ·I should clarify that actually.
10· Q· ·What was your role when you started in August of   10· Q· ·Sure.
11· · · 2015?                                              11· A· ·There's a period of time where we're guaranteed
12· A· ·I was assigned to the Media 101 class, which was   12· · · funding to be an SAA.· And after that is
13· · · the introductory class.· It was a huge lecture,    13· · · expired, we can apply.· But generally that
14· · · 1200 students or something like that.· I was       14· · · application is approved.
15· · · assigned as a teaching assistant for that class,   15· Q· ·Do you know how long that guaranteed-funding
16· · · one of four.                                       16· · · part typically is?
17· · · · · ·And my role was primarily to answer student   17· A· ·I imagine it varies, but I can't say for
18· · · questions, get feedback, some grading.· But        18· · · certain.
19· · · primarily, it was on Fridays, they have -- I       19· Q· ·Varies per student?
20· · · forget the exact name -- but they break up the     20· A· ·Yes.
21· · · class into 25-student smaller classes, and I       21· Q· ·So when you got assigned to a different course
22· · · would teach three of those classes.                22· · · the second semester, did you have to do that
23· Q· ·Did you have grading responsibilities?             23· · · process over again where you pick your
24· A· ·Yes, I did.                                        24· · · preferences, so it's semester by semester?
25· Q· ·Was that for both semesters?                       25· A· ·It's semester by semester.· We're not generally
                                                      14                                                         16

·1· A· ·No.· My second semester, I was assigned a          ·1· · · expected to stay at the same course the entire
·2· · · different course.· It was a much smaller course.   ·2· · · four years.· We're expected to sort of rotate
·3· · · I believe it was called "Behind the Prize,"        ·3· · · into different things.
·4· · · which was sort of a history of the Pulitzer        ·4· Q· ·The tuition stipend, is that payment for the SAA
·5· · · Prize.· I was the only teaching assistant for      ·5· · · position or is that separate?
·6· · · that course.· But that didn't have a separate,     ·6· A· ·It's considered part of the compensation.
·7· · · like, "breakup into smaller things" kind of        ·7· Q· ·Is there any other salary or anything on top of
·8· · · thing.                                             ·8· · · that?
·9· Q· ·Was your role different, then, since there         ·9· A· ·Yes.· There's a small stipend and a full health
10· · · wasn't that breakup component?                     10· · · insurance as well.
11· A· ·There was less direct teaching, but I was still    11· Q· ·Do you remember what your stipend was?
12· · · grading students.· I was still answering their     12· A· ·It's approximately $13,700 a year broken up into
13· · · emails.· All the rest of it remained the same.     13· · · ten payments over the course of the year.
14· Q· ·Do you know how the placement process works        14· Q· ·Also whatever tuition would have been at that
15· · · for -- so if more than one student is going to     15· · · time?
16· · · be a teaching assistant, how is it decided         16· A· ·Yes.· I'm not actually billed for tuition. I
17· · · whether you go to this professor or this class?    17· · · don't have to front that money or anything like
18· A· ·Sort of an informal process.· At some point        18· · · that.
19· · · before the semester begins, we are emailed a       19· Q· ·What about, is there any other stipend for room
20· · · list of what our preferences would be.· And we     20· · · and board or anything?
21· · · write those down.· We hand them into the office    21· A· ·No.
22· · · secretaries and they take it from there.· We may   22· Q· ·Do Ph.D. students ever take summer classes?
23· · · get our preferences; we may not.· It depends       23· A· ·Occasionally, I imagine.· Yes.· But I personally
24· · · who's available, what the schedules are, and so    24· · · have not.
25· · · on.                                                25· Q· ·If you have a tuition waiver, do you know if

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
    Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                Pietro Tommaso      01/25/19 Page 6 of 37 PageID #: 195
                                               Calautti
17 to 20                          September 26, 2018
                                                      17                                                         19

·1· · · that would also cover extra summer classes or      ·1· Q· ·How about the $13,700 stipend?· Did that still
·2· · · anything like that?                                ·2· · · get honored?
·3· A· ·I can't say for certain.· I don't know.            ·3· A· ·The remaining five payments for that year were
·4· Q· ·Did you hold any other employment at IU while      ·4· · · honored.· Yes.
·5· · · you were a teaching assistant or an SAA?           ·5· Q· ·Health insurance too?
·6· A· ·Did not.· No.                                      ·6· A· ·I never used it that semester.· I didn't know
·7· Q· ·Then in August of 2016, you got a new position     ·7· · · for certain if it would or wouldn't, so I didn't
·8· · · as an SAA; is that right?                          ·8· · · want to risk it.
·9· A· ·Correct.· Yes.                                     ·9· Q· ·Do you currently have a Facebook account?
10· Q· ·What was that?                                     10· A· ·I do not, no.
11· A· ·I was assigned to a research role.                 11· Q· ·When did you get rid of your Facebook account?
12· Q· ·Was that for a specific professor or class?        12· A· ·I want to say October or thereabouts, somewhere
13· A· ·Yes.· I was assigned to the chair of my advisory   13· · · in the fall of 2016.
14· · · committee.                                         14· Q· ·Did you ever reopen it after that time?
15· Q· ·What was his or her name?                          15· A· ·I did not, no.
16· A· ·Stephanie DeBoer.· D-E-B-O-E-R, I believe.· It's   16· Q· ·Do you have any other social media accounts?
17· · · separate from Boer.                                17· A· ·Presently, no.
18· · · · · ·It's two separate words, D-E, space, Boer.    18· Q· ·Have you ever?
19· Q· ·I forgot to ask, your first two semesters in       19· A· ·I did, for a brief period of time, have an
20· · · 2015 and then spring 2016, did you get one of      20· · · Instagram account.· Yes.
21· · · your preferences?                                  21· Q· ·About when did you get rid of that?
22· A· ·I don't believe they even asked for a preference   22· A· ·I would say about spring of this year.
23· · · the first semester.· The second semester I did     23· Q· ·Any particular reason?
24· · · not, no.                                           24· A· ·It was a day or two after Mark Zuckerberg gave
25· Q· ·August 2016, was that one of your preferences?     25· · · his testimony before Congress.· Instagram being
                                                      18                                                         20

·1· · · The research assistant?                            ·1· · · a Facebook property, I no longer really felt
·2· A· ·Oh, no.· Not at all.                               ·2· · · comfortable being on his network.
·3· Q· ·What did you want?                                 ·3· Q· ·When you did have Facebook, did you have just
·4· A· ·Umm --                                             ·4· · · one account?
·5· Q· ·If you can remember.                               ·5· A· ·Yes, I did.· Just my personal account.
·6· A· ·I really can't recall.· But I never wanted a       ·6· Q· ·Do you remember what the name was that you used
·7· · · research position, to be honest.· I enjoyed        ·7· · · on it?
·8· · · teaching quite a bit.· I never requested           ·8· A· ·My legal first name and last name.
·9· · · anything along those lines.· It would have         ·9· Q· ·I think now the new norm is to use these code
10· · · been -- I think it was a list of your top five.    10· · · names.· I just wanted to check.
11· · · All five of them would have been teaching roles.   11· · · · · ·Do you know who Mohammed Bagha is?
12· Q· ·And this role would not have had any teaching      12· A· ·No, not really.
13· · · component to it?                                   13· Q· ·Never met this person in person?
14· A· ·Not at all.· No.                                   14· A· ·Never have.· No.
15· Q· ·Did you complete the semester?                     15· Q· ·But you're aware of him based on what happened
16· A· ·Yes, I did.                                        16· · · at IU?
17· Q· ·Did you have a new SAA role the spring semester?   17· A· ·Yes.· To the extent that someone could be aware
18· A· ·I did not, no.                                     18· · · of someone.· Yeah.
19· Q· ·Did you still continue taking classes that         19· Q· ·Sure.
20· · · semester?                                          20· · · · · ·When did you first become aware of him and
21· A· ·Yes, I did.                                        21· · · the postings in question?
22· Q· ·Was your tuition waiver still honored?             22· A· ·Mid to late August of 2016.
23· A· ·I believe, yes, it was.                            23· · · · · ·(Deposition Exhibit 1 was marked for
24· Q· ·Through the end of the year?                       24· · · identification.)
25· A· ·Yes.                                               25· Q· ·I'll give you a minute to take a look at that.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
    Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                Pietro Tommaso      01/25/19 Page 7 of 37 PageID #: 196
                                               Calautti
21 to 24                          September 26, 2018
                                                      21                                                         23

·1· · · · · ·My first question will be, have you seen it   ·1· Q· ·Sure.
·2· · · before?                                            ·2· · · · · ·Is there any reason to believe that the
·3· A· ·Yes, I've seen this before.                        ·3· · · posting next to your name would have been posted
·4· Q· ·Do you remember when that would have been?         ·4· · · by somebody else?
·5· A· ·Very early September of 2016.                      ·5· A· ·Well, if you're asking if someone else has
·6· Q· ·If you flip to the second page of that.            ·6· · · access to my account?
·7· A· ·Mm-hmm.                                            ·7· Q· ·Sure.
·8· Q· ·So this first block here -- first, for lack of a   ·8· A· ·No.· No one else has access to my account.
·9· · · better word, let's call it a "posting."            ·9· Q· ·So is it safe to say if there's a posting next
10· · · · · ·Did you indeed post that?                     10· · · to your name, that would have been -- that would
11· A· ·I did indeed.                                      11· · · have came from your account?
12· Q· ·You did.· And whose wall did you post this on?     12· A· ·I don't believe so.· No.
13· A· ·A gentleman by the name of Andrew Auernheimer.     13· Q· ·Why is that?
14· Q· ·Would you spell that for the court reporter, if    14· A· ·These are screenshots.· They could have easily
15· · · you know.                                          15· · · been altered.
16· A· ·I do not know.                                     16· Q· ·Do you remember posting any of the ones on the
17· · · · · ·MS. MACCHIA:· I have it for you.· It's        17· · · next page?
18· · · A-U-E-R-N-H-E-I-M-E-R.                             18· A· ·I do not, no.
19· · · · · ·(A discussion was held off the record.)       19· Q· ·How about the next page?· There's one at the
20· BY MS. MACCHIA:                                        20· · · top.
21· Q· ·And was this in response to another posting or a   21· A· ·Do not recall.· No.
22· · · comment?                                           22· Q· ·So you don't remember.· You're not saying "yes"
23· A· ·This was part of an ongoing, I guess you would     23· · · or "no"; right?
24· · · call it, argument that I was having with Bagha.    24· A· ·I do not remember.· No.
25· Q· ·So no personal tie to Bagha?· Just happened to     25· Q· ·Okay.· I just wanted to make sure you weren't
                                                      22                                                         24

·1· · · see his posting on Andrew's wall?                  ·1· · · saying, "No, I didn't do it," or, "Yes, I did."
·2· A· ·Can't say for certain how we came to cross paths   ·2· · · · · ·Did you engage in arguments like this on
·3· · · on the Internet, but I certainly have never seen   ·3· · · Facebook often?
·4· · · this person in real life.                          ·4· A· ·What do you mean by "arguments like this"?
·5· Q· ·Do you have any idea how he would have known       ·5· Q· ·Would you engage in -- so I would describe --
·6· · · that you were a student at IU?                     ·6· · · · · ·How would you describe this argument?· Like
·7· A· ·I have a working theory.                           ·7· · · would you describe it as "heated"? "aggressive"?
·8· Q· ·What's that?                                       ·8· · · anything like that?
·9· A· ·It's purely speculation on my part.                ·9· A· ·This first block of text in the second page
10· Q· ·Sure.· Sure.                                       10· · · you're speaking of?
11· A· ·I have a very unusual name.· So my assumption is   11· Q· ·Yes.
12· · · that he typed into Google, and one of the first    12· A· ·What exactly's the question?
13· · · things that popped up was probably the Indiana     13· Q· ·How would you describe --
14· · · University Media website, Media Department's       14· · · · · ·So what I'm trying to --
15· · · website, and I'm listed as a grad student there.   15· · · · · ·And maybe you can kind of help me here.
16· Q· ·I see.· So grad students are listed on the IU      16· · · I'm trying to figure out if this was just a
17· · · website?                                           17· · · one-off, like you just got set off by something
18· A· ·I believe Ph.D. students are.                      18· · · that was said, or if there's been other
19· Q· ·Then the one that's not blown up, but it's like    19· · · instances where it's the same kind of thing
20· · · two down, that has your name next to it, did you   20· · · where you've been set up by where something's
21· · · also post that?                                    21· · · said politically or otherwise?
22· A· ·Do not recall.                                     22· A· ·I would say that this is not typical of my
23· Q· ·Is there any reason to believe you did not, and    23· · · behavior on the Internet.
24· · · somebody else posted this with your name?          24· Q· ·That first posting, then, that we're talking
25· A· ·Can you rephrase that question, please.            25· · · about, do you think that that's an appropriate

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
    Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                Pietro Tommaso      01/25/19 Page 8 of 37 PageID #: 197
                                               Calautti
25 to 28                          September 26, 2018
                                                      25                                                         27

·1· · · posting on social media?                           ·1· · · · · ·We're not connected.
·2· A· ·I'm not really one to make that decision.          ·2· Q· ·And is his profile not public?
·3· Q· ·Do you feel that IU, or any other school, would    ·3· A· ·I don't recall, but I don't believe so.
·4· · · have a reason or the right to discipline either    ·4· · · · · ·(A discussion was held off the record.)
·5· · · a student or employee for making such a posting?   ·5· Q· ·Do you know what IU did after receiving
·6· A· ·Would you rephrase that question for me, please.   ·6· · · Exhibit 1? the email in Exhibit 1?
·7· Q· ·Sure.                                              ·7· A· ·There's -- not really.· There's a good chunk of
·8· · · · · ·Would any university have a reasonable        ·8· · · time that's unaccounted for.
·9· · · reason to discipline either a student or an        ·9· Q· ·That would have been until August when you found
10· · · employee for writing this post?                    10· · · out about everything?
11· · · · · ·MR. MEISENHELDER:· For the record, are you    11· A· ·Correct.
12· · · talking about a public university or a private     12· · · · · ·Yes.· I have no idea what happened between,
13· · · university?                                        13· · · I think it was May 20th and mid to late August
14· · · · · ·MS. MACCHIA:· We'll say public, a             14· · · of 2016.
15· · · university like IU.                                15· Q· ·Do you know if the email in Exhibit 1 was sent
16· A· ·In my opinion?· No.                                16· · · to the IU police department?
17· BY MS. MACCHIA:                                        17· A· ·I have no knowledge of anything going to or from
18· Q· ·Why is that?                                       18· · · the IU police department at all.
19· A· ·As a public institution, they certainly have no    19· Q· ·No one ever told you that?
20· · · right whatsoever to sort of regulate speech.       20· A· ·The dean mentioned that he had brought this to
21· Q· ·Do you think there's any line that a student or    21· · · the attention of the IU police, but I have no
22· · · employee could cross in terms of speech?           22· · · idea what he sent them or what their response
23· A· ·If it violates established free speech             23· · · was or anything.· But they never contacted me, I
24· · · jurisprudence.· There are limits certainly, but    24· · · can tell you that.
25· · · those are well defined.                            25· Q· ·So it's safe to say you don't know what came of
                                                      26                                                         28

·1· Q· ·Do you know what types of speech that would be?    ·1· · · that? if there was an investigation or anything
·2· A· ·Direct calls for violence, as would be, you        ·2· · · like that?
·3· · · know, under -- was it Brandenburg v. Ohio that     ·3· A· ·If there was, I was unaware of anything.
·4· · · meet that qualification?· I believe also           ·4· Q· ·Okay.· How did you find out about everything in
·5· · · something like selling of state secrets would      ·5· · · August of 2016?
·6· · · not be permitted speech.                           ·6· A· ·That is a long process, to be honest.· It was
·7· Q· ·So as long as it doesn't rise to the level of      ·7· · · disclosed in phases.
·8· · · being like terrorism or a direct threat calling    ·8· Q· ·Do you mind going through it?
·9· · · for violence, would you say that there's no        ·9· A· ·Not at all.· Let's see.· Initially, sort of a
10· · · other types of speech that a university could      10· · · vague insinuation was brought to my attention by
11· · · regulate?                                          11· · · Andrew Weaver, who was the director of graduate
12· A· ·Not a public one.· No.                             12· · · studies at the time.
13· Q· ·How about hate speech?                             13· · · · · ·He said that -- I'm paraphrasing here, but
14· A· ·There's legally no such thing.                     14· · · it's pretty close to what he said -- "There were
15· Q· ·How about racist speech?                           15· · · problematic issues with your social media
16· A· ·That is protected speech.                          16· · · account," and that's all he really said.
17· Q· ·Do you know if IU has a policy about social        17· · · · · ·And that was all I really had in terms of
18· · · media use for its employees?                       18· · · information until early September of that year,
19· A· ·I do not, no.                                      19· · · so about two or three weeks later.· And it was
20· Q· ·I know you said that this post in Exhibit 1 was    20· · · not until that period of time that I saw this
21· · · made on Andrew's Facebook wall; is that right?     21· · · sequence of emails and it was brought to my
22· A· ·Mm-hmm.                                            22· · · attention the Office of Student Ethics was
23· Q· ·Have you ever posted directly on Bagha's wall?     23· · · handling this.
24· A· ·No, I've never.· I couldn't anyway.· We're not     24· Q· ·Did someone meet with you that time in
25· · · connected.                                         25· · · September, or was this email traffic?

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
    Case 1:18-cv-00119-TWP-DML Document  43-1 Filed
                                Pietro Tommaso      01/25/19 Page 9 of 37 PageID #: 198
                                               Calautti
29 to 32                          September 26, 2018
                                                      29                                                         31

·1· A· ·I was visiting my family in New Jersey at the      ·1· Q· ·Okay.· Professor.
·2· · · time, so all information prior to my returning     ·2· A· ·-- but "doctor" or "professor," yes.
·3· · · to Bloomington was conducted by email.· Yes.       ·3· Q· ·Okay.· I never know how to refer to people.
·4· Q· ·When Andrew Weaver contacted you via email, was    ·4· · · · · ·All right.· Can you describe, to the best
·5· · · that with respect to your teaching or research     ·5· · · of your recollection, what was discussed during
·6· · · assistant role, or was that separate?              ·6· · · that meeting?
·7· A· ·To the best of my recollection, I had emailed      ·7· A· ·Let me see here.· I should probably say that --
·8· · · him over the summer asking about orientation.      ·8· · · I really don't --
·9· · · Because when I was a new student, they had         ·9· · · · · ·That's a bit of a complicated question.
10· · · existing students sort of, I guess, volunteer      10· · · Would you mind breaking that up into smaller
11· · · to, you know, sit on panels and talk about what    11· · · bits?
12· · · the program was like and so on.· I was             12· Q· ·Sure.· I can do that.· Actually, I'm going to
13· · · interested in that so I emailed him.· I don't      13· · · ask you a different question, first, that I just
14· · · believe he ever got back to me.                    14· · · thought of.
15· · · · · ·But maybe a month or two later is when I      15· A· ·Okay.
16· · · noticed that the other Ph.D. students that I was   16· Q· ·Did you know your SAA position for that semester
17· · · friends with on Facebook were posting about        17· · · by the time you met with Professor Weaver and
18· · · their assignments for the upcoming semester, and   18· · · the dean?
19· · · I never got one.· So I emailed Weaver asking him   19· A· ·I believe so, yes.
20· · · had they all been made yet or something along      20· Q· ·So during this September meeting, was the email
21· · · those lines, and that's when he responded with     21· · · in Exhibit 1 shown to you?
22· · · his problematic comment.                           22· A· ·I can't say for certain.· Do not recall, really.
23· Q· ·So at that time, you don't remember him giving     23· Q· ·Was the substance of the Facebook posting
24· · · you an SAA assignment?                             24· · · discussed with you?
25· A· ·He said I would have an SAA assignment for the     25· A· ·The first block on the second page of this
                                                      30                                                         32

·1· · · fall semester, but I believe that's all he said.   ·1· · · document, that was presented to me.· Yes.
·2· Q· ·And did you meet with him in person at any         ·2· Q· ·And were you asked whether you had posted that?
·3· · · point?                                             ·3· · · How did that conversation go?
·4· A· ·Later down the line I did.· Yes.                   ·4· A· ·I believe that, yes, the dean did ask me that.
·5· Q· ·Was that with the dean at the time?                ·5· Q· ·Did you say "yes"?
·6· A· ·Yes, with the dean.                                ·6· A· ·To the best of my recollection, I said that I
·7· Q· ·What was the dean's name?                          ·7· · · defer to my testimony I gave at the Office of
·8· A· ·James Shanahan.                                    ·8· · · Student Ethics.
·9· Q· ·Was anyone else present during that meeting that   ·9· Q· ·And do you remember when that was?· Was that in
10· · · you can remember?                                  10· · · August?
11· A· ·No, just the three of us.                          11· A· ·That would have been very early September,
12· Q· ·Was that September 12 or 13-ish?                   12· · · possibly very late August, but around that time.
13· A· ·It sounds about right.· It was mid September.      13· Q· ·Do you remember who you met with at the Office
14· Q· ·I think I have something in here that says the     14· · · of Student Ethics?
15· · · date, so we'll get to it.                          15· A· ·A woman by the name of Elizabeth Spotts.
16· · · · · ·Was that meeting in one of their offices?     16· Q· ·Was she the only one person?
17· A· ·That was in Dean Shanahan's office.· It was        17· A· ·No.· There was a note-taker.· I don't recall his
18· · · initially scheduled for Weaver's office,           18· · · name though.
19· · · however, though.                                   19· Q· ·I kind of jumped around a bit.· Let's talk about
20· Q· ·Okay.· Were you originally supposed to only meet   20· · · that meeting for a minute.
21· · · with Dr. Weaver?                                   21· · · · · ·Did you present -- let me back up.
22· A· ·I was originally only to meet with Weaver.         22· · · · · ·Did you have notice of that meeting to be
23· Q· ·Is he a "Dr. Weaver" or do you know?               23· · · able to get ready for it?
24· A· ·I believe the term "doctor" can be used with       24· A· ·I would characterize the period of time as
25· · · someone with a Ph.D --                             25· · · unreasonably brief, but I was given a notice

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 10 of 37 PageID #: 199
                                                Calautti
33 to 36                          September 26, 2018
                                                      33                                                         35

·1· · · that fit that description, I would say.            ·1· · · August 23?
·2· Q· ·Did you request extra time?                        ·2· A· ·I believe I said I was.· Yes.
·3· A· ·I did, yes.                                        ·3· Q· ·And that was the date in the notice that she had
·4· Q· ·Was that granted?                                  ·4· · · put as the hearing date or meeting date?
·5· A· ·A further, unreasonably brief period of time was   ·5· A· ·Correct.· Yes.
·6· · · given to me.· Yes.                                 ·6· Q· ·Do you remember when the -- do you call it a
·7· Q· ·Did you also request some information prior to     ·7· · · "hearing" or a "meeting"?
·8· · · meeting with the Office of Student Ethics?· To     ·8· A· ·I don't know exactly what term they use.· It is
·9· · · review files or anything?                          ·9· · · presented as some sort of legal hearing, but it
10· A· ·There's a process for that the university has in   10· · · doesn't have that kind of weight or binding
11· · · place that's a procedural thing.· So I did         11· · · anything whatsoever.· They even phrase it here
12· · · request to see and to have copies of certain       12· · · as a "conduct hearing."
13· · · things, but it wasn't necessarily granted to me.   13· Q· ·If I call it a "hearing," that's okay with you?
14· Q· ·Were you allowed to see the files or the           14· A· ·That's fine with me.
15· · · documents?                                         15· Q· ·Okay.
16· A· ·I was allowed to view them under very limited      16· A· ·Yes.
17· · · circumstances.                                     17· Q· ·Do you remember when the hearing was ultimately
18· Q· ·What circumstances would those have been?          18· · · scheduled or when it ultimately took place?
19· A· ·I had to give the Office of Student Ethics a       19· A· ·Not long after August 23 -- I don't recall the
20· · · 24-hour minimum notice.· I was allowed to view     20· · · exact date -- but perhaps a week or so.
21· · · printed-out copies of anything they had.           21· Q· ·Would September 1st be correct, maybe?
22· · · · · ·I was not allowed to take anything, even      22· A· ·That sounds reasonable.· I believe so.· Yes.
23· · · paper copies.· I was not allowed to photograph     23· Q· ·And you were talking about, before, how you had
24· · · these things.· I was not allowed to videotape      24· · · to give 24 hours to view certain documents and
25· · · these things.· I was not allowed to speak them     25· · · go through all these different steps.
                                                      34                                                         36

·1· · · into a voice recorder.                             ·1· · · · · ·Did you ultimately do that and review
·2· · · · · ·I was allowed to have, really, no             ·2· · · documents before the hearing date?
·3· · · documentation other than I was allowed to view     ·3· A· ·Yes, I did.
·4· · · them in a controlled environment with someone      ·4· Q· ·Do you remember what kinds of documents you
·5· · · observing me to make sure I wasn't doing any of    ·5· · · reviewed?
·6· · · those things.· That was the extent of what I was   ·6· A· ·To the best of my recollection, it was nothing
·7· · · allowed to have.                                   ·7· · · more, really, than what I was given in Exhibit 1
·8· · · · · ·(Deposition Exhibit 2 was marked for          ·8· · · right here.
·9· · · identification.)                                   ·9· Q· ·So based on the notice provided in Exhibit 2 and
10· Q· ·You've just been handed what's been marked as      10· · · the email in Exhibit 1, did you feel that you
11· · · Exhibit 2.· My first question will be, after       11· · · had adequate notice to be able to present
12· · · you're done looking at it, whether you recognize   12· · · yourself during that hearing?
13· · · this document.                                     13· A· ·No, I did not.· No.
14· A· ·I can't say whether I recall it directly but       14· Q· ·What else do you think you would have needed?
15· · · perhaps.                                           15· A· ·Well, I would have liked to have had a lawyer
16· Q· ·Okay.· Does it look like the notice that you       16· · · present.
17· · · would have been provided from the Office of        17· Q· ·Were you able to?· Is that allowed in that
18· · · Student Ethics?                                    18· · · process?
19· A· ·It does, yes.                                      19· A· ·Under certain circumstances, yes, a lawyer is
20· Q· ·Do you remember what you did after receiving       20· · · allowed to be present, but they cannot act as a
21· · · this notice in Exhibit 2?                          21· · · lawyer at all.
22· A· ·Not specifically, but I did ask for more time      22· Q· ·Did you request to have a lawyer?· Or why didn't
23· · · because I believe I was still in New Jersey on     23· · · you?
24· · · August 23 of 2016.                                 24· A· ·I could not afford one.
25· Q· ·You said you were still in New Jersey on           25· Q· ·Elizabeth Spotts, did she have a lawyer with her

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 11 of 37 PageID #: 200
                                                Calautti
37 to 40                          September 26, 2018
                                                      37                                                         39

·1· · · at all?                                            ·1· Q· ·And he agreed?
·2· A· ·She did not.· No.                                  ·2· A· ·He agreed.
·3· Q· ·Anything else you feel like you needed to          ·3· Q· ·Did you do this via Skype?
·4· · · adequately defend yourself or present yourself     ·4· A· ·Via Skype.· Yes.
·5· · · in that hearing?                                   ·5· Q· ·Why did you select him as a witness?
·6· A· ·I guess more context.· And the document in         ·6· A· ·I'd completely forgotten who Mohammed Bahga was
·7· · · Exhibit 1 does not seem to be complete, in my      ·7· · · or that I had any interaction with him.· So I
·8· · · opinion.· There seems to be --                     ·8· · · looked at his -- I searched for his name on
·9· · · · · ·There seems to be a segment of a longer       ·9· · · Facebook.· Although his profile was private, I
10· · · email chain.· I would have liked to have seen      10· · · believe, it does --
11· · · that.· I would have liked to have known more       11· · · · · ·Facebook says you have a certain number of
12· · · context.· I would have liked to have known what    12· · · mutual friends, and we had one mutual friend:
13· · · happened between May 20 and that period of time,   13· · · Andrew Auernheimer.· So I thought Auernheimer
14· · · early September.                                   14· · · must know something about him.· That's why I
15· Q· ·When you say "more context," what do you mean by   15· · · asked him.
16· · · that?                                              16· Q· ·Did you talk to him about that before the actual
17· A· ·Just, really, anything.· I was kind of just        17· · · hearing?
18· · · given the document in Exhibit 1 and nothing        18· A· ·I asked him -- let's see.· I had asked him who
19· · · else, really.· I was given no explanation as to    19· · · Bahga was, and he told me who he was.· Then I
20· · · what I'd really done wrong, what the               20· · · said, "Would you be willing to say this in a
21· · · circumstances of this were, really anything.· It   21· · · hearing I have regarding him?"· He agreed.
22· · · was just a manila envelope with Exhibit 1 inside   22· Q· ·Do you remember how you described Bahga?
23· · · of it, and that was it.                            23· A· ·Well, Bahga describes himself in the email as,
24· Q· ·So then you ultimately attended this hearing       24· · · among other things, a peaceful Sufi, an educator
25· · · with Elizabeth Spotts on or about September 1st,   25· · · of Islam, someone who fights bigotry and that
                                                      38                                                         40

·1· · · 2016; is that right?                               ·1· · · kind of thing.
·2· A· ·Correct.                                           ·2· · · · · ·I asked Auernheimer if this was true, and
·3· Q· ·Did you call witnesses or anything during that?    ·3· · · he said, "No, not at all."· Bahga is a Salafist.
·4· A· ·I did indeed.                                      ·4· · · Bahga works for the Saudi government in an
·5· Q· ·Who was that?                                      ·5· · · intelligence-gathering capacity in order to
·6· A· ·Andrew Auernheimer.                                ·6· · · imprison political and religious dissidents.· To
·7· Q· ·Does he live in town?                              ·7· · · characterize himself -- that he characterized
·8· A· ·I don't know exactly where he lives.               ·8· · · himself as some kind of educator of Islam was
·9· Q· ·Were you friends with him or how did you come      ·9· · · patently ridiculous.
10· · · across him?                                        10· · · · · ·So having learned that about Bahga, I
11· A· ·I would say he's a bit of a public figure.         11· · · figured that that would be worthy to bring to
12· Q· ·And you were Facebook friends?                     12· · · the Office of Student Ethics.
13· A· ·I was -- I believe, to the best of my              13· Q· ·Do you know if Bahga or did Andrew say whether
14· · · recollection, yes, I was Facebook friends with     14· · · he lived in the Middle East or if he lives in
15· · · him.                                               15· · · the States or somewhere else?
16· Q· ·Is he a public figure that you just had the same   16· A· ·Bahga's Facebook page lists him as living in
17· · · views with, or is it something different? I        17· · · some city in Saudi Arabia.· I don't remember the
18· · · guess what I'm trying -- I want to know how you    18· · · name.· It was not Riyadh, I can tell you that.
19· · · guys got connected to begin with.                  19· · · And Auernheimer confirms that Bahga lived in
20· A· ·Well, I guess as a minor celebrity of sorts,       20· · · Saudi Arabia.
21· · · he's come into knowledge of these people that      21· Q· ·Do you know if Andrew and Bahga had any
22· · · kind of way.· Really, nothing more than that.      22· · · relationship beyond Facebook?
23· Q· ·Did you reach out to him to ask if he would be a   23· A· ·I can't really say.
24· · · witness for you during this hearing?               24· Q· ·Were there any other witnesses called by the
25· A· ·Yes, I did.                                        25· · · university or anything during that time?

                                             Connor Reporting                                        317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 12 of 37 PageID #: 201
                                                Calautti
45 to 48                          September 26, 2018
                                                      45                                                         47

·1· Q· ·In that same paragraph, it says that "the          ·1· · · that effect, yes.
·2· · · statements were not a credible threat and he" --   ·2· Q· ·Why did you say that you regret what you said?
·3· · · meaning you -- "was trying to get Bahga to 'shut   ·3· A· ·It was mean-spirited, and it's not something
·4· · · up.'"· Is that accurate?                           ·4· · · that you would normally say to somebody.
·5· A· ·More or less.                                      ·5· Q· ·Would you consider yourself as typically a mean
·6· Q· ·Then did you also say that it is not indicative    ·6· · · person?
·7· · · of your normal behavior on social media?           ·7· A· ·Not at all.· No.
·8· A· ·Is that stated anywhere in this document?          ·8· Q· ·Do you know what the decision was, made after
·9· Q· ·Yes.· I think it's in the same --                  ·9· · · this hearing?
10· · · · · ·We can use the separate one.· It says that    10· A· ·Yes.· I believe it was in -- it's stated in
11· · · you stated that "people don't act the same in      11· · · Exhibit 3 -- that I was found not responsible
12· · · real life as on the internet."                     12· · · for the first two, but I was found responsible
13· · · · · ·Is that -- do you remember saying that?       13· · · for the third.· It's in the middle of page 67.
14· A· ·Not directly, no.                                  14· Q· ·Did you agree with that finding? that you were
15· Q· ·Do you know that?                                  15· · · responsible for the personal misconduct not on
16· A· ·I would agree with that, yes.                      16· · · university property?
17· Q· ·All right.· Next page.· So it's 66 at the          17· A· ·That's a bit of a loaded question.· Can you
18· · · bottom.· The first full paragraph she's asking     18· · · rephrase it.
19· · · or summarizing the conversation that you guys      19· Q· ·Was it reasonable?
20· · · had about the "shitskin children" part of the      20· A· ·Absolutely not.
21· · · comment.· If you read those couple sentences,      21· Q· ·Why?
22· · · does that accurately describe what you remember    22· A· ·If you read Part 1 [sic], "Personal Misconduct
23· · · taking place during the hearing?                   23· · · Not on University Property/I2b," or whatever
24· A· ·I would say no.                                    24· · · that provision is, if you read it, that covers
25· Q· ·How would you describe what actually happened      25· · · explicitly criminal acts that happen off campus.
                                                      46                                                         48

·1· · · then?                                              ·1· · · So things like off-campus rapes, off-campus
·2· A· ·I recall Spotts asking me this question.           ·2· · · robberies, and that kind of thing.
·3· Q· ·Mm-hmm.                                            ·3· · · · · ·I don't believe that that provision in the
·4· A· ·My response was --                                 ·4· · · Student Guide Book, or wherever it appears, can
·5· · · · · ·She had asked me, you know, "Why would you    ·5· · · be applied to noncriminal acts, and it certainly
·6· · · say that?"· And I said something along the lines   ·6· · · cannot be applied to personal behavior on one's
·7· · · of, "It resembled shit."· She asked me to          ·7· · · own free time, in one's own apartment, and using
·8· · · clarify that.· I believe I posed the question to   ·8· · · one's own Internet connection.
·9· · · her, "Would you consider shit to be good           ·9· Q· ·Do you know of any other student that has been
10· · · looking?" or something along those lines.          10· · · found responsible for that same provision,
11· Q· ·So had you seen his children before?· Did you      11· · · "Personal Misconduct Not on University
12· · · know?· Or was this just a comment?                 12· · · Property," for a noncriminal act?
13· A· ·I don't think I'd ever seen his children before.   13· A· ·I have no idea.· That's something you would have
14· · · That, at best, was an off-the-cuff comment.        14· · · to ask Ms. Spotts about.
15· Q· ·The next one, last page, 67.· It's the sentence    15· Q· ·It says that the recommended step would be a
16· · · before the bolded part that says "Decision."       16· · · "deferred suspension - 1 year."
17· A· ·Mm-hmm.                                            17· A· ·Mm-hmm.
18· Q· ·It says that -- let's see -- you stated "Do I      18· Q· ·What is a deferred suspension?
19· · · regret what I said, yea -- I probably could have   19· A· ·To the best of my knowledge, Spotts explained
20· · · used better terms."                                20· · · this to me because I didn't know what it was and
21· · · · · ·Did you say that?                             21· · · I asked her.· And as I recall, it is if I'm
22· A· ·Umm --                                             22· · · found guilty again of violating whatever
23· Q· ·Is that accurate?                                  23· · · provision the Office of Student Ethics oversees,
24· A· ·Within the context of the first quote on the       24· · · that whatever punishment I would be given, on
25· · · second page of Exhibit 1, I did say something to   25· · · top of that would be a one-year suspension as a

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 13 of 37 PageID #: 202
                                                Calautti
49 to 52                          September 26, 2018
                                                      49                                                         51

·1· · · student.                                           ·1· · · called "Counseling and Psychological Services."
·2· Q· ·I see.· So to actually be suspended, you would     ·2· · · It was part of that.
·3· · · have to violate another provision or the same      ·3· Q· ·Is it just for students?
·4· · · provision again?                                   ·4· A· ·I believe faculty also had access to it, but
·5· A· ·Correct.· I would have to be found guilty of       ·5· · · yes, for IU, the IU community.
·6· · · violating something else, and if so, I would be    ·6· Q· ·Okay.· Do you have to pay for sessions or how
·7· · · given that punishment as well as a deferred        ·7· · · was that?· Do you know how that works?
·8· · · suspension, a one-year suspension as well.         ·8· A· ·To the best of my recollection, it is a very
·9· Q· ·And is there a way to appeal this decision?        ·9· · · small co-pay.· It's covered mostly by the
10· A· ·There is indeed.· Yes.                             10· · · IU Health insurance.· Maybe $5 a visit or
11· Q· ·Did you?                                           11· · · something like that.· I don't know the exact
12· A· ·I did not.                                         12· · · figure offhand.
13· Q· ·And do you remember why you chose not to?          13· Q· ·So then this decision by the Office of Student
14· A· ·I saw it was essentially a nonpunishment.· I had   14· · · Ethics, that's completely separate from anything
15· · · no intentions of violating the student handbook    15· · · that happened with your SAA position; is that
16· · · or whatever rules and guidelines the OSE           16· · · right?
17· · · oversees.· I had no intention of violating it      17· A· ·That's correct.· I thought this was the end of
18· · · again.· I thought it was not worth my time, and    18· · · it, really.
19· · · I thought I would simply wait the year out and     19· · · · · ·(Deposition Exhibit 4 was marked for
20· · · be fine.                                           20· · · identification.)
21· Q· ·And then also under "Recommended Action Steps,"    21· Q· ·After you have a chance to look at it, I'm just
22· · · it says "Wellness Pillar:· Continued Sessions      22· · · going to ask if you remember receiving this
23· · · With Counselor (minimum of 2 sessions)"?           23· · · document.
24· A· ·Yes.                                               24· A· ·I do recall receiving this document or one
25· Q· ·Do you know why she wanted you to continue         25· · · similar to it.
                                                      50                                                         52

·1· · · sessions with a counselor?                         ·1· Q· ·Then at the bottom, it says, "No. 3, Reflective
·2· A· ·I had mentioned -- I believe, to the best of my    ·2· · · Pillar - Closure Meeting."
·3· · · knowledge, I had mentioned in our hearing that I   ·3· · · · · ·Did you have a closure meeting that you
·4· · · was seeing a university therapist at the time.     ·4· · · remember?
·5· · · And Spotts may have asked if that was helpful      ·5· A· ·I did indeed have a closure meeting with
·6· · · for me, and I said yes.· She said, you know, to    ·6· · · Elizabeth Spotts.
·7· · · keep it as part of the recommended action steps.   ·7· Q· ·Do you remember about when that occurred?
·8· · · But I was planning on seeing him anyway.           ·8· A· ·It certainly occurred prior to the completion
·9· Q· ·So it's just another kind of nonfactor?            ·9· · · date specified here.· It happened prior to
10· A· ·Right.· Yeah.· I liked seeing my therapist.· It    10· · · October 28, 2016, but I don't recall the exact
11· · · was not something that I even saw as a             11· · · day.
12· · · punishment.· I said, "Well, I'm planning on        12· Q· ·Do you remember if it would have been before
13· · · doing that anyway."                                13· · · your mid-September meeting with the dean and
14· Q· ·At this time, do you remember how often you were   14· · · Professor Weaver?
15· · · seeing the therapist?                              15· A· ·I don't recall, but it probably would have
16· A· ·I would say a couple of times a month, maybe       16· · · happened around the same time, I think.
17· · · every two weeks or something like that.            17· Q· ·Do you remember what you and Ms. Spotts talked
18· Q· ·Were you doing that a couple times a month         18· · · about during that meeting?
19· · · throughout the entire time you were at IU?         19· A· ·Bits and pieces.· Yeah.· Not the entire meeting,
20· A· ·No.· I believe I started in my second semester.    20· · · really.
21· Q· ·Okay.· So that would have been spring 2016?        21· Q· ·What do you remember from that meeting?
22· A· ·Correct.· Yes.                                     22· A· ·I remember -- let's see.
23· Q· ·Is this a therapist or counselor that works at     23· · · · · ·One question that certainly stands out in
24· · · IU or outside?                                     24· · · my mind at this point, I think -- actually
25· A· ·At IU.· They have an in-house -- I think it's      25· · · this -- now that I think about it, the closure

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 14 of 37 PageID #: 203
                                                Calautti
53 to 56                          September 26, 2018
                                                      53                                                         55

·1· · · meeting with Spotts happened after the meeting     ·1· · · · · ·So Linda is one of the department
·2· · · with Weaver and Dean Shanahan.                     ·2· · · secretaries, the graduate secretaries.· I'd
·3· · · · · ·So I don't recall the exact date, but         ·3· · · asked her if she knew how I'd do this, how I'd
·4· · · sometime after that meeting and before             ·4· · · go about doing it.
·5· · · October 28 is when I met with Spotts.· This is     ·5· Q· ·So at this time, were you told that you were not
·6· · · already when the dean had made insinuations at     ·6· · · going to be or have an SAA position, or what
·7· · · the very least that I would be terminated. I       ·7· · · exactly was the action you were grieving or
·8· · · asked Spotts, "Do you think I deserve to be        ·8· · · wanted to grieve?
·9· · · homeless?"· And she said, "We do not involve       ·9· A· ·That I was denied a teaching appointment.
10· · · ourselves in labor matters."                       10· Q· ·I see.· So that it was a research role rather
11· Q· ·And that's because the issue with your SAA         11· · · than a teaching role?
12· · · position was looked at as more of an employment    12· A· ·Correct.· But I viewed it as a disciplinary act
13· · · matter rather than an academic matter?             13· · · against me, so that's why I wanted to file a
14· A· ·Correct.· The dean, in his meeting with me, was    14· · · grievance.· I never actually did.
15· · · explicit on that.· He said that OSE only has,      15· Q· ·Why didn't you do that?
16· · · you know, authority over me as a student, but he   16· A· ·Because as you see in the email I sent to
17· · · has authority over me as an employee.· So he       17· · · Weaver, I asked him if we could discuss this
18· · · thought it upon himself that he could exercise     18· · · outside of the official grievance channels.
19· · · further action against me beyond what OSE would    19· Q· ·And did you ultimately discuss it outside of the
20· · · have done.                                         20· · · grievance channels?
21· Q· ·In that closure meeting, was it just you and       21· A· ·No.
22· · · Ms. Spotts, or was the note-taker there again?     22· Q· ·Could you have still filed a grievance if you
23· A· ·There was no note-taker.· It was just me and       23· · · wanted to?
24· · · Spotts.                                            24· A· ·I believe that was no longer an option after the
25                                                         25· · · dean decided to terminate me.
                                                      54                                                         56

·1· · · · · ·(Deposition Exhibit 5 was marked for          ·1· Q· ·Do you remember if Professor Weaver ever
·2· · · identification.)                                   ·2· · · responded to your email here?
·3· Q· ·I'll give you a minute to look over this.          ·3· A· ·To the best of my knowledge, this email chain
·4· A· ·Okay.                                              ·4· · · eventually led to scheduling a meeting with him,
·5· Q· ·Do you remember this email string?                 ·5· · · that less than 12 hours beforehand, he emailed
·6· A· ·Yes, I do.                                         ·6· · · me saying that the venue was going to be changed
·7· Q· ·All right.· So let's start at the bottom.· It      ·7· · · and that it would involve Dean Shanahan.
·8· · · looks like Professor Weaver's email to you on      ·8· · · · · ·Because initially, Weaver agreed to meet
·9· · · August 23 of 2016.                                 ·9· · · with me in his office one on one.· And then,
10· · · · · ·It says that "Linda mentioned to me that      10· · · like I said, about 12 hours before the meeting,
11· · · you were asking about the status of your           11· · · he emails me again and says, "Well, the dean
12· · · grievance."                                        12· · · would like to sit in," I believe his exact
13· · · · · ·What grievance were you referring to?         13· · · phrasing was, "so he could help answer some
14· A· ·Because I felt that this could be resolved         14· · · questions," and it would be moved to the dean's
15· · · through the official university process, there     15· · · office.
16· · · is I believe what is known as a D25 grievance      16· Q· ·I see.· So at the time the meeting was scheduled
17· · · somewhere in the annals of the school processes    17· · · with Professor Weaver, did you think that was
18· · · and stuff.                                         18· · · going to be your informal discussion to resolve
19· · · · · ·And this is a grievance that a -- I believe   19· · · this grievance that you would have had?
20· · · a professor or an SAA, perhaps just an SAA, can    20· A· ·Yes.
21· · · bring about to their department for labor          21· Q· ·All right.· So then you ultimately met with
22· · · issues.· And I felt that was appropriate to        22· · · Andrew Weaver and Dean Shanahan on September 12
23· · · bring at the time.· So I asked, "How do I do       23· · · or 13; does that sound right?
24· · · this?"· I knew it existed, but I didn't know the   24· A· ·Sounds about right.· Yes.
25· · · process by which to file this grievance.           25· Q· ·Did you tape-record this meeting?

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 15 of 37 PageID #: 204
                                                Calautti
57 to 60                          September 26, 2018
                                                      57                                                         59

·1· A· ·Yes, I did.                                        ·1· · · · · ·Students' evaluations were favorable as
·2· Q· ·Why did you decide to do that?                     ·2· · · well.· Both on the record, whatever -- at the
·3· A· ·Although I walked into the meeting thinking,       ·3· · · end of the semester, they hand out little
·4· · · honestly, that I would get an apology, because I   ·4· · · Scantron sheets.· You fill out like 1 to 5 "How
·5· · · had no idea of the dean's involvement in this at   ·5· · · was he doing at this or that?" whatever it is.
·6· · · all whatsoever.· All the communication was given   ·6· · · Those were all favorable.· My comments were
·7· · · to me by Weaver.                                   ·7· · · favorable.
·8· · · · · ·I thought that it was a bit suspicious and    ·8· · · · · ·And just in general, students would come up
·9· · · that I should probably just hedge my bets and      ·9· · · to me and say, "I love taking this class with
10· · · record the meeting.                                10· · · you."· I heard from the other teaching students
11· Q· ·Did you just do that with your cell phone?         11· · · assigned to that class, the C-101 class -- there
12· A· ·Yes.                                               12· · · were four of us.· One of them said that he had
13· Q· ·And do you know if you provided a copy of that     13· · · heard through a friend of his who was in one of
14· · · in this litigation during discovery?               14· · · my classes that I was so good, they actually
15· A· ·I did indeed provide a link to that in the         15· · · wanted to transfer, see if they could transfer
16· · · discovery documents.                               16· · · to my section.· So I was well liked.
17· Q· ·Had you had any involvement with Dean Shanahan     17· Q· ·Were you evaluated for the research role that
18· · · prior to this meeting?                             18· · · you had in fall of 2016?· Do you remember?
19· A· ·Not officially, no.                                19· A· ·That, I don't remember.
20· Q· ·Had you had any informal conversations or          20· Q· ·Okay.· So then during this meeting with Dean
21· · · anything like that?                                21· · · Shanahan and Professor Weaver, were you
22· A· ·As I recall, he spoke to the inaugural class.      22· · · presented that Exhibit 1 email again?
23· · · It was a small group of us, maybe 20 students or   23· A· ·I believe it was not the entire email chain or
24· · · so.                                                24· · · the entirety of documents of Exhibit 1. I
25· · · · · ·So he spoke to us during orientation.· And    25· · · think, really, just printouts of certainly the
                                                      58                                                         60

·1· · · I think it was the first week of classes of the    ·1· · · first page -- the second page screenshot, but I
·2· · · fall 2015 semester, he came to the Media 101       ·2· · · don't recall if it was all the rest of them as
·3· · · class that I was assigned to, and he talked to     ·3· · · well.· It might have been just that one.
·4· · · that whole 1200-student class.· And afterwards,    ·4· Q· ·Okay.· How did this meeting start?· Did the dean
·5· · · he, I, and the professor who was teaching that     ·5· · · kind of present, "This is why we're here"?· Or
·6· · · class, strolled back to one of The Media School    ·6· · · did Dr. Weaver do that?
·7· · · buildings together and maybe chitchatted.· That    ·7· A· ·Neither of them really presented why both of
·8· · · was about it.                                      ·8· · · them were there.· It just sort of started out
·9· Q· ·Okay.· So no formal dealings before?               ·9· · · with the dean talking about how Office of
10· A· ·No.                                                10· · · Student Ethics handles student status problems,
11· Q· ·This is kind of off track, but were you            11· · · but that he has the authority to decide
12· · · evaluated as an SAA?                               12· · · employment issues.· That's how the meeting
13· A· ·I indeed was.                                      13· · · started, really.
14· Q· ·Was it student evaluations or professor            14· Q· ·So then during the meeting, did he give you any
15· · · evaluations or both?                               15· · · indication that you could be disciplined on the
16· A· ·It was both.                                       16· · · employment side?
17· Q· ·And did you read (phonetic) for each of those?     17· A· ·He explicitly said that I could be fired, yes.
18· A· ·Yes, I was.                                        18· Q· ·Did he specifically say it was for that one
19· Q· ·How were your evaluations?                         19· · · posting? that top post in Exhibit 1 on page 2?
20· A· ·My professor evaluations were great.· I think I    20· A· ·Something to that effect.· Yes.· That was -- he
21· · · got the highest marks possible on all of those,    21· · · said something to the effect that he found it so
22· · · and I got good feedback from them.· So it was      22· · · shocking, or something like that, that he would
23· · · aside to just verbally and informally, "You're     23· · · contemplate terminating me.
24· · · doing a good job, I really appreciate your         24· Q· ·Did you respond in any way?· Did you try and
25· · · help," so on and so forth.                         25· · · explain where you were coming from with making

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 16 of 37 PageID #: 205
                                                Calautti
61 to 64                          September 26, 2018
                                                      61                                                         63

·1· · · that posting or anything like that?                ·1· Q· ·And this is sort of a background Ph.D. question:
·2· A· ·No.· I simply deferred -- any direct questions     ·2· · · When you're in that program, do you take classes
·3· · · about that I deferred to my testimony at Office    ·3· · · for a certain amount of time, and then you have
·4· · · of Student Ethics.· But he did ask me to sort of   ·4· · · time to do your dissertation, or is it all
·5· · · justify keeping my job on the spot in this         ·5· · · combined together?
·6· · · meeting.· I told him that he can consult my        ·6· A· ·It's separated.· Initially, you have to meet the
·7· · · evaluations, both student and faculty.· He can     ·7· · · credit requirements.· I forgot what they are
·8· · · even ask around the faculty.· I gave him the       ·8· · · offhand.· But you have to take this many
·9· · · name of about five or six faculty members who      ·9· · · credits' worth of course work.· Once you're done
10· · · knew me well -- I felt knew me well enough to      10· · · with course work, then there's a sort of
11· · · give him an accurate assessment of who I was and   11· · · in-between period which is the qualifying exam
12· · · that he should talk to them.                       12· · · period.· That usually lasts a semester.· And
13· Q· ·Do you know if he did talk to them?                13· · · then after you pass or fail your exams,
14· A· ·I know for a fact he did not talk to at least      14· · · depending on what happens there, then you
15· · · two of them.· He did not talk to Stephanie         15· · · advance to candidacy and you work just on your
16· · · DeBoer, and he did not talk to Joshua Malitsky.    16· · · dissertation.
17· · · · · ·Those are at least two of the names I told    17· Q· ·Had you decided at this point what your
18· · · him to consult.· Because Stephanie DeBoer was      18· · · dissertation was going to be about, or was it
19· · · the chair of my advisory committee, and she        19· · · too early?
20· · · probably knew me the best of anybody.· And         20· A· ·It was a bit early.· I knew the methodology and
21· · · Joshua Malitsky, I had a very good relationship    21· · · the field, but I did not know the exact topic.
22· · · with, and he was a member of my advisory           22· Q· ·Do you remember any other specific conversation
23· · · committee.· I asked them weeks later, "Has the     23· · · or comments made during this meeting with Dean
24· · · dean spoken to you about me?"· And they both       24· · · Shanahan and Professor Weaver?
25· · · said no.                                           25· A· ·Let's see.· Can you be more specific.
                                                      62                                                         64

·1· Q· ·The other three faculty members you did not ask?   ·1· Q· ·I mean, so other than them showing you the
·2· A· ·I did not ask, no.· I don't believe so.            ·2· · · posting and having you justify your job or
·3· Q· ·What's an advisory committee?                      ·3· · · keeping your job, is there anything else that
·4· A· ·Sure.· It's a panel of about, I think, three or    ·4· · · sticks out in your mind when you left that
·5· · · four -- I forget the exact number -- of faculty    ·5· · · meeting?
·6· · · members, full-time, you know, tenured or           ·6· A· ·Yes.· This may not be all, but certainly
·7· · · tenure-track faculty members whom advise you in    ·7· · · something that sticks out in my mind.· Earlier
·8· · · your status as a Ph.D. student --                  ·8· · · in our exchanges, I think it was probably still
·9· · · · · ·You're a Ph.D. student, first, and then       ·9· · · in August, Weaver had mentioned that the dean of
10· · · you're a Ph.D. candidate.· The differentiation     10· · · students would have liked to have met with me.
11· · · there is whether or not you're done with           11· · · I don't know who this person is by name.· I just
12· · · coursework and qualifying exams.                   12· · · know their title, the Dean of Students.
13· · · · · ·So the advisory community steers you          13· · · · · ·The phrasing was the dean of students
14· · · through the coursework and comes up with exam      14· · · requested to meet with me.· I was in New Jersey
15· · · questions for your qualifying exam.· They would    15· · · at the time, so I couldn't have anyway.· And I
16· · · say, "If you took this class, you're going to      16· · · didn't understand why the dean of students
17· · · need to have read that book," that kind of         17· · · wanted to meet with me.· In that meeting, at the
18· · · thing.                                             18· · · very end I asked Weaver, you know, "What was
19· · · · · ·They have a good knowledge of your research   19· · · that thing with the dean of students?· Why did
20· · · and academic interests and so on, and they sort    20· · · the dean of students want to meet me, and what
21· · · of guide you through that process.· After you      21· · · would be the nature of that meeting?"· And he
22· · · advance to candidacy, you select a new             22· · · responded that would be pretty much exactly the
23· · · committee.· But it's usually the same people       23· · · same as the meeting I had with the dean.· So
24· · · anyway, and they steer you through your            24· · · being confronted by documents that I'd never
25· · · dissertation.                                      25· · · seen before, being asked to justify myself
                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 17 of 37 PageID #: 206
                                                Calautti
65 to 68                          September 26, 2018
                                                      65                                                         67

·1· · · without any sort of preparation.· That's what I    ·1· A· ·Yes.· Mm-hmm.
·2· · · interpreted that to mean.                          ·2· Q· ·I do remember you said when you were presented
·3· Q· ·But you had seen the email before -- is that       ·3· · · that email, or at least the posting by the dean
·4· · · right? -- or at least that top posting?            ·4· · · and/or Professor Weaver, you deferred to your
·5· A· ·I'd seen it in the OSE hearing, but at the time    ·5· · · testimony at the Office of Student Ethics.· Do I
·6· · · I had not seen it.· When Weaver informed me that   ·6· · · have that right?
·7· · · the dean of students wanted to meet with me, I     ·7· A· ·Mm-hmm.
·8· · · had not seen any of these things.                  ·8· Q· ·Did you then make any comment admitting or
·9· Q· ·I see.· Okay.· So that would have been earlier     ·9· · · denying making that posting on Facebook?
10· · · in the August time frame?                          10· A· ·In that meeting?
11· A· ·Right.· I did not see Exhibit 1 until I'd          11· Q· ·In that meeting specifically?
12· · · already gotten back to Bloomington, which would    12· A· ·No.
13· · · have been very, very late August, very, very       13· Q· ·So you just deferred?
14· · · early September.· So by mid August, when Weaver    14· A· ·Mm-hmm.
15· · · said the dean of students said he wanted to meet   15· · · · · ·(Deposition Exhibit 6 was marked for
16· · · with me, I had no idea of anything going on:       16· · · identification.)
17· · · Who was accusing, what I'm being accused of,       17· Q· ·Do you recognize this document?
18· · · what evidence exists, so on and so forth.          18· A· ·Yes, I do.
19· Q· ·When Professor Weaver told you that the dean of    19· Q· ·Is this the decision that the dean provided to
20· · · students wanted to meet with you, did you          20· · · you?
21· · · respond saying that you would once you got back    21· A· ·Indeed it is.
22· · · to Bloomington?· Do you remember how that          22· Q· ·Was this mailed to you, or how was this given to
23· · · exchange ended?                                    23· · · you?
24· A· ·No.· I don't remember exactly what my response     24· A· ·This was both emailed to me and physically
25· · · was, but I did turn over -- I believe I did turn   25· · · mailed to me.
                                                      66                                                         68

·1· · · over that email exchange in the discovery, so      ·1· Q· ·Did you meet with Dean Shanahan again, in
·2· · · that's in there somewhere.                         ·2· · · person, around this time or before receiving
·3· Q· ·Okay.· And so then this meeting, how did it end?   ·3· · · this?
·4· A· ·The dean said that he would -- he agreed to look   ·4· A· ·Not at all, no.
·5· · · at my student evaluations, my faculty              ·5· Q· ·Do you remember what your thoughts were when you
·6· · · evaluations, and he would agree to consult the     ·6· · · received this?
·7· · · professors I named.· He said he would do that.     ·7· A· ·Humored.· But not in the "ha-ha" kind of way,
·8· · · He would take a week or two, and he would make a   ·8· · · sort of in the "this is ridiculous" kind of way.
·9· · · decision then.· That's what he said.               ·9· · · That was sort of my gut reaction at the time.
10· Q· ·Was it your understanding that this decision was   10· Q· ·So if you turn to the second page of the actual
11· · · whether or not you would keep your SAA position?   11· · · letter.· First full paragraph, it says "First,
12· A· ·Yes.· It was whether or not I would be             12· · · you failed to convince me that the threats were
13· · · terminated.                                        13· · · not from you."
14· Q· ·So we've been going for about an hour and twenty   14· A· ·Mm-hmm.
15· · · minutes.· Do you want to take a short break?       15· Q· ·Then he said "Second, even if they were
16· A· ·I'm okay.                                          16· · · 'undeliverable,' they are the sort of behavior
17· Q· ·You're okay?                                       17· · · that we cannot have from our employees."
18· · · · · ·After this meeting, did you speak             18· · · · · ·Did you make comments during the meeting
19· · · individually with Professor Weaver?                19· · · that possibly the quote/unquote threats or the
20· A· ·Yes, but not about anything in the meeting.        20· · · postings were not from you?
21· · · He's the director of graduate studies, so I have   21· A· ·No.· I simply, in that meeting, deferred to my
22· · · to interact with him for a variety of reasons      22· · · OSE, OSE hearing, and that was it.
23· · · other than this.                                   23· Q· ·Okay.· Then on the next paragraph, it says, in
24· Q· ·So you had had other interactions with Professor   24· · · the second sentence, "You asserted in your email
25· · · Weaver, then, outside of this whole context?       25· · · to Dr. Weaver that 'no action will be taken' by

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 18 of 37 PageID #: 207
                                                Calautti
69 to 72                          September 26, 2018
                                                      69                                                         71

·1· · · them," meaning the Office of Student Ethics,       ·1· · · unfair," that kind of stuff.· The other process
·2· · · "and that the Student Ethics process was           ·2· · · is for "You fired me," or, "You're about to fire
·3· · · resolved."                                         ·3· · · me."
·4· · · · · ·Do you remember emailing that to him?         ·4· Q· ·I see.· The process you chose is the one "You
·5· A· ·Yes, I do.                                         ·5· · · fired me," or, "You're about to fire me"?
·6· Q· ·Do you know why the dean says you affirmatively    ·6· A· ·Yes.
·7· · · misrepresented that outcome?                       ·7· Q· ·Do you remember what the first step, then, of
·8· A· ·It's a belief that the dean has.                   ·8· · · the appeal process is or was for you?
·9· · · · · ·As I interpreted the Office of Student        ·9· A· ·Yes.· I had to file a formal appeal with
10· · · Ethics' "determination," I guess you can call      10· · · somebody within the university.· I don't recall
11· · · it, was indeed no action.· My status as a          11· · · their exact name.· They handle specifically
12· · · student was not affected at all.· I was not        12· · · these sort of things.· So I wrote up a short
13· · · required to do anything that would affect my       13· · · explanation of what I was going through and why
14· · · studies or anything like that.· I interpreted      14· · · I'm seeking this.· And then that office took it
15· · · that to mean "We're not going to do anything to    15· · · from there.
16· · · you."· In all fact, that was the case.             16· Q· ·Was the mediation panel part of that office?
17· · · · · ·So I would not say that I affirmatively       17· A· ·Yes.
18· · · misrepresented the outcome of that meeting. I      18· Q· ·And do you decide who makes up the mediation
19· · · simply stated that I'm still a student, and I'm    19· · · panel, or do you know how that body is
20· · · not suspended or expelled or anything like that.   20· · · determined?
21· Q· ·Then on the next page, it says "Your appointment   21· A· ·I believe it is determined by that office in the
22· · · will end at the end of the semester."              22· · · university.· Neither I nor The Media School has
23· · · · · ·Did that, in fact, happen?· Your              23· · · any control over who gets to sit on that.
24· · · appointment ended at the end of the semester?      24· Q· ·Do you know, and you might not, if it's the same
25· A· ·Yes, it did.                                       25· · · mediation panel for the entire year for any
                                                      70                                                         72

·1· Q· ·Then it says "You have fourteen days to appeal     ·1· · · mediation or if it's case by case?
·2· · · this decision."                                    ·2· A· ·I don't know.· I suspect it would be case by
·3· A· ·Mm-hmm.                                            ·3· · · case though.
·4· Q· ·Did you appeal this decision?                      ·4· Q· ·Did you know before the mediation who made up
·5· A· ·Yes, but not through the grievance procedures.     ·5· · · your panel?
·6· Q· ·Why didn't you use the grievance procedure?        ·6· A· ·I was given a list of names, I believe, yes.
·7· A· ·Because at that point I felt it was irrelevant.    ·7· Q· ·Was it faculty? students? both?
·8· · · It was not going to help.· There was a separate    ·8· A· ·I believe they have a specific set of rules. I
·9· · · channel for this sort of thing.· That's why I      ·9· · · forgot the exact numbers.· There's a certain
10· · · did.                                               10· · · number of full-time faculty and a certain number
11· Q· ·So there's two separate ways to appeal and you     11· · · of grad students.· So it's a combined thing, but
12· · · could just choose whichever?                       12· · · it's set in their procedures.
13· A· ·I believe -- I'd have to look at the document,     13· Q· ·Is it five total?
14· · · obviously, but I believe the link provided in      14· A· ·I don't recall exactly.· Five or six, perhaps,
15· · · the last page of the email is for grievances,      15· · · somewhere around that number.
16· · · labor grievances, prior to termination, or         16· · · · · ·(Deposition Exhibit 7 was marked for
17· · · without that hanging over your head.               17· · · identification.)
18· · · · · ·The procedure I followed was for              18· · · · · ·On the last page --
19· · · termination of faculty or SAAs.· So that's what    19· · · · · ·I guess, first, do you recognize Exhibit 7?
20· · · I went with.                                       20· A· ·Yes, I do.
21· Q· ·I see.· So it would have been like post            21· Q· ·The last page of it, is this the written
22· · · termination --                                     22· · · statement or appeal that you provided to the
23· A· ·It would have been sort of an ongoing thing. A     23· · · office for the mediation panel?
24· · · grievance might be like, you know, "I don't like   24· · · · · ·I guess a better question would be:· Did
25· · · the way I'm being treated," you know, "This is     25· · · this initiate your appeal of the termination

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 19 of 37 PageID #: 208
                                                Calautti
73 to 76                          September 26, 2018
                                                      73                                                         75

·1· · · decision?                                          ·1· A· ·It sounds accurate.
·2· A· ·Let's see.· With regards to the last page          ·2· Q· ·Prior to that mediation, did you meet with Steve
·3· · · specifically?                                      ·3· · · Sanders or any of the other mediation panel
·4· Q· ·Yes.                                               ·4· · · members?
·5· A· ·Yes.· This is mostly my words.· Perhaps the        ·5· A· ·Sanders had requested to meet with me and I
·6· · · things like the bolded parts:· "SAA role, person   ·6· · · obliged.· I met with Sanders briefly.
·7· · · or unit being complained against," those           ·7· Q· ·Do you know the purpose of that meeting?
·8· · · probably are not my words, but all of the rest     ·8· A· ·I think maybe he wanted to sort of get a feel
·9· · · of that stuff -- the filled-in portions            ·9· · · for who I was, perhaps.· I don't know.· It's
10· · · underneath, those bolded headings -- those are     10· · · speculation on my part.
11· · · all my words.· Yes.                                11· Q· ·Based on what was discussed, did he attempt to
12· Q· ·This might have been with a form that you kind     12· · · get a better understanding of your grievance?
13· · · of inserted the paragraphs to?                     13· A· ·Yeah.· He asked pertinent questions about why I
14· A· ·To the best of my recollection, yeah, it           14· · · was filing this and what I'm seeking and what
15· · · probably was a form that they had that I filled    15· · · happens and that kind of stuff, you know, the
16· · · out.                                               16· · · questions he should be asking, I guess.· Yeah.
17· Q· ·And when you submitted, I guess I'll just say      17· Q· ·He reached out to you to set that meeting up; is
18· · · the written information on the last page, did      18· · · that right?
19· · · you know that mediation was that first step, or    19· A· ·To the best of my recollection, yes.
20· · · did you find that out later?                       20· Q· ·Do you know if he also met with Dean Shanahan?
21· A· ·I familiarized myself with the process at -- the   21· A· ·If I did know at any point, I would have
22· · · Faculty Council, I think, is the name of the       22· · · forgotten.· I don't know.· I'm sorry.
23· · · office.· I familiarized myself with the process.   23· Q· ·No, that's okay.
24· · · I knew mediation was step one, and there's         24· · · · · ·So then going to the mediation, how is that
25· · · further steps after that.                          25· · · set up?· Are you individual from the dean the
                                                      74                                                         76

·1· Q· ·Okay.· Great.                                      ·1· · · whole time?· Is there a joint session?· Can you
·2· · · · · ·So the next email looks like it's from        ·2· · · talk about that.
·3· · · Steve Sanders.                                     ·3· A· ·Sure.· It begins as a joint session.· The
·4· A· ·Mm-hmm.                                            ·4· · · committee introduced themselves; what their
·5· Q· ·Who's Steve Sanders?                               ·5· · · roles were outside of this, pleasantries, and so
·6· A· ·He was the chair of the mediation panel.           ·6· · · on and so forth.
·7· · · · · ·I think it says in his signature, chair --    ·7· · · · · ·So there's a period of time where the dean
·8· · · · · ·(Reporter request for clarification.)         ·8· · · and I would have been in the room together, and
·9· · · · · ·MR. MEISENHELDER:· It was in his signature.   ·9· · · we would have answered questions, stated our
10· A· ·Okay.· In his email signature, one of his titles   10· · · cases, what have you.· And then after that, they
11· · · is "Chair, Bloomington Faculty Council Student     11· · · would have -- they split us up and talked to us
12· · · Affairs Committee."                                12· · · individually.
13· BY MS. MACCHIA:                                        13· Q· ·Is the mediation confidential?· Do you know?
14· Q· ·So then after receiving this email from Steve      14· A· ·I do not know.
15· · · Sanders, did you provide any additional written    15· Q· ·Did you have the understanding that what you
16· · · information or documents or anything to the        16· · · individually told the mediation panel would stay
17· · · mediation panel or to the office?                  17· · · between you and the mediation panel and not be
18· A· ·I really can't recall.                             18· · · shared with Dean Shanahan?
19· Q· ·Do you know if the dean was able to submit         19· A· ·I can't recall.
20· · · written documentation?                             20· Q· ·Just to let you know, when we have mediations,
21· A· ·I don't know.                                      21· · · it's typically we have to kind of authorize,
22· Q· ·Did you ultimately have a mediation?               22· · · "Oh, you can tell the other side we're saying
23· A· ·Yes, we did.                                       23· · · this," and we'll say things confidential.
24· Q· ·If I said that was on November 18 of 2016, does    24· A· ·If it makes a difference, I never heard anything
25· · · that sound accurate?                               25· · · the dean said in his portion, so I believe that

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 20 of 37 PageID #: 209
                                                Calautti
77 to 80                          September 26, 2018
                                                      77                                                         79

·1· · · they were.· Like whatever I said to them was       ·1· · · long.· Certainly by the end of the semester.
·2· · · just to them, and whatever the dean said to them   ·2· Q· ·Mm-hmm.
·3· · · was just to them.· I don't think that was shared   ·3· A· ·But if they did, I can't say what the time frame
·4· · · between us.                                        ·4· · · they gave me was.
·5· Q· ·Okay.· So then during the mediation session, is    ·5· Q· ·Are Ph.D. students on the same semester as the
·6· · · it up to you and the dean to come to a             ·6· · · undergrad students?
·7· · · resolution, or did the mediation panel make a      ·7· A· ·I believe they are.· Yes.
·8· · · recommendation?                                    ·8· Q· ·So your semester would have ended in early
·9· A· ·As I recall, after the mediation panel is done     ·9· · · December?
10· · · with their questioning and seeing all the          10· A· ·Yes.· But I don't think it would have taken that
11· · · evidence and what have you, they make a            11· · · long.· My gut says it probably would have
12· · · recommendation.                                    12· · · happened before Thanksgiving or right after,
13· Q· ·Do you remember about how long the mediation       13· · · something like that.· I don't think it would
14· · · session took?                                      14· · · have taken that long to come to a decision or
15· A· ·Overall?· A couple of hours.                       15· · · come to a recommendation.
16· Q· ·Okay.· And was it a situation where the            16· Q· ·Sure.
17· · · mediation panel would split up between you and     17· · · · · ·Did you receive a copy of the mediation
18· · · the dean, or was it all five with you at once      18· · · panel's recommendation?
19· · · and then all five with him and so on?              19· A· ·I did.
20· A· ·It was all, all of them together with both of us   20· Q· ·At the time it was given, or did you have to
21· · · initially and all of them together with me and     21· · · request it?
22· · · all of them together with the dean.· At no point   22· A· ·At the time it was given.
23· · · in time did the committee split up.                23· · · · · ·(Deposition Exhibit 8 was marked for
24· Q· ·Are there witnesses that are present during the    24· · · identification.)
25· · · mediation panel?                                   25· · · · · ·(A recess was taken between 11:11 a.m. and
                                                      78                                                         80

·1· A· ·No one's present other than the panel members      ·1· · · 11:20 a.m.)
·2· · · and whoever's involved in the dispute.· That was   ·2· BY MS. MACCHIA:
·3· · · the only people involved in that.                  ·3· Q· ·You've been handed what's been marked as
·4· Q· ·Could you have had a legal counsel if you          ·4· · · Exhibit 8.· Does that look like the Mediation
·5· · · wanted?· Do you know?                              ·5· · · Panel Report that you were provided?
·6· A· ·I don't recall.                                    ·6· · · · · ·You can take a second to look through it if
·7· Q· ·Did you request a lawyer or anything like that?    ·7· · · you want.
·8· A· ·The university's not going to provide one for      ·8· A· ·It is indeed.
·9· · · me.                                                ·9· Q· ·That's actually my only question about that.
10· Q· ·Sure.· Sure.· But you didn't ask if you were       10· · · · · ·Did the dean accept the recommendations
11· · · allowed to or anything?                            11· · · made by the mediation panel?
12· A· ·Well, I couldn't afford one anyway, so I don't     12· A· ·No.· He rejected the agreement.
13· · · think I even bothered asking, to be honest.        13· Q· ·Did he ever provide you a reason for denying?
14· Q· ·Sure.                                              14· A· ·I believe he provided the committee.· I don't
15· · · · · ·So when you left the mediation session, did   15· · · think I got that, but I think that he might have
16· · · you have any feeling whether it was going to be    16· · · sent something to the committee.
17· · · able to get worked out?                            17· Q· ·But nothing that you ever saw?
18· A· ·It was tough to read the panel, really.· So I      18· A· ·Not that I can recall, no.
19· · · simply stated what I stated and sort of left it    19· Q· ·When you found out that the dean was not
20· · · in their hands.· I didn't really have an           20· · · accepting the recommendations made by the
21· · · expectation one way or the other how it would      21· · · mediation panel, did he inform you of that via
22· · · go.                                                22· · · email or in-person meeting or otherwise?
23· Q· ·Did they tell you how long it would take to have   23· A· ·It certainly wasn't in person, I can say that
24· · · a recommendation together?                         24· · · much.· Whether or not he communicated that to me
25· A· ·I believe so, but I don't recall exactly how       25· · · directly or that was communicated to me by the

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 21 of 37 PageID #: 210
                                                Calautti
81 to 84                          September 26, 2018
                                                      81                                                         83

·1· · · committee, I don't recall.· But it was -- it       ·1· · · board of review?
·2· · · would have been communicated to me                 ·2· A· ·Well, if you look at the date on Exhibit 9, it's
·3· · · electronically.                                    ·3· · · sent at 10:04 a.m. on December 9 of 2016.
·4· · · · · ·(Deposition Exhibit 9 was marked for          ·4· · · Immediately -- or I guess probably that Monday
·5· · · identification.)                                   ·5· · · at the latest, I would have filed the follow-up
·6· Q· ·You're being handed what's marked as Exhibit 9.    ·6· · · appeal for the board of review hearing.· Does
·7· · · My only question is, does this look like an        ·7· · · that answer your question?
·8· · · email that you would have received from the dean   ·8· Q· ·Yes, yes.
·9· · · informing you that he did not accept the           ·9· · · · · ·The, I guess for lack of a better word,
10· · · mediation panel's decision or recommendation?      10· · · petition or appeal petition, would that have
11· A· ·Yes, this is.· This would have been it.            11· · · been something that was a form, kind of like
12· Q· ·And then it looks like in this email, he also      12· · · what we saw before, or is this something that's
13· · · provides a link that shows or that would provide   13· · · completely in your own words or your own
14· · · you with the appeal process?                       14· · · description?
15· A· ·Mm-hmm.                                            15· A· ·I don't recall exactly.
16· Q· ·Did you end up using that link and figuring out    16· Q· ·Okay.
17· · · how to appeal further?                             17· A· ·But it would have been something, you know,
18· A· ·I don't recall if it was directly from that        18· · · written, I imagine.· Yeah.
19· · · link, but I did appeal it further, yes.            19· Q· ·Did you seek guidance from anybody at the
20· Q· ·What was the next step in that appeal?             20· · · university in taking this next step to the board
21· A· ·The next step was I believe what they refer to     21· · · of review?
22· · · as the "board of review," which is a binding       22· A· ·I didn't seek any guidance, no.
23· · · agreement.· So the mediation is nonbinding         23· Q· ·Did you get any assistance in preparing your
24· · · obviously.                                         24· · · petition?
25· · · · · ·The next step is a similar process, a         25· A· ·Not preparing the petition, no.
                                                      82                                                         84

·1· · · similar thing where you meet in front of a         ·1· Q· ·Was Steve Sanders involved at all in your appeal
·2· · · panel.· They ask you questions and such.· They     ·2· · · process after the mediation panel?
·3· · · make a binding -- I believe the process is         ·3· A· ·In a limited capacity he was, yes.
·4· · · actually they make a recommendation to the         ·4· Q· ·What was his capacity?
·5· · · provost, and the provost's decision is binding.    ·5· A· ·He acted as a witness, you would call it, in the
·6· Q· ·I see.· So the provost's decision would be the     ·6· · · board of review hearing.· Or he gave testimony,
·7· · · final internal decision?                           ·7· · · I should say, at the board of review hearing,
·8· A· ·Correct.· Yes.· The provost is not a party to      ·8· · · being the chair of the mediation committee.· He
·9· · · any of these hearings at all.· The provost only    ·9· · · also set me up with a law student by the name of
10· · · has information that the board of review gives     10· · · Jeffrey Soller, I believe --
11· · · them.· So they make their determination based on   11· Q· ·Okay.
12· · · that it can go either way.· They can follow the    12· A· ·-- whom --
13· · · recommendation or they cannot, but only the        13· · · · · ·I was prepared to go into that meeting by
14· · · provost can make that decision.                    14· · · myself.· I could not afford counsel.· But
15· Q· ·Does the board of review have knowledge of what    15· · · Sanders recommended that I take this law student
16· · · the mediation panel recommended?                   16· · · as my counsel for that hearing.· I figured it
17· A· ·That, I don't know.· There's a procedure           17· · · was better than nothing and he would work for
18· · · somewhere buried in here.· There's something in    18· · · free so --
19· · · there that I remember they have limited or maybe   19· Q· ·Always helps.
20· · · no -- I don't know if direct or indirect access    20· · · · · ·To your knowledge, is Steve Sanders a
21· · · to anything that happened in mediation.· But       21· · · professor at the law school?
22· · · it's guarded to some degree.· I don't know what    22· A· ·He's indeed a professor at the Maurer law
23· · · it is exactly though.                              23· · · school.· He may not be currently.· I don't know
24· Q· ·So how did you or do you remember how you          24· · · if he moved or something like that, but at the
25· · · initiated the next step in the appeal to the       25· · · time he was.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 22 of 37 PageID #: 211
                                                Calautti
85 to 88                          September 26, 2018
                                                      85                                                         87

·1· Q· ·Sure.                                              ·1· · · · · ·MR. MEISENHELDER:· For the record, I made
·2· · · · · ·(Deposition Exhibit 10 was marked for         ·2· · · the decision to give it to you.
·3· · · identification.)                                   ·3· BY MS. MACCHIA:
·4· Q· ·You're being handed what's been marked as          ·4· Q· ·So did Steve Sanders assist you in drafting your
·5· · · Exhibit 10.· It's six pages long, so I'll give     ·5· · · statement based on this email?
·6· · · you a minute to familiarize yourself.              ·6· A· ·Based on this email, yes.
·7· A· ·Okay.                                              ·7· Q· ·All right.· Next email up, it looks like you
·8· Q· ·Okay.· So then let's start at the first email in   ·8· · · provided a rough draft; is that right?
·9· · · the string, so the very back or the very last      ·9· A· ·Mm-hmm.· Yes, indeed.
10· · · page, so we can go in chronological order.· It     10· Q· ·Then on page 3, there's an email from Steve
11· · · looks like it's an email from you to Steve         11· · · Sanders dated December 14, 2016.· And he says he
12· · · Sanders on December 13 of 2016.                    12· · · did some substantial rewriting and reorganizing.
13· · · · · ·Do you see that?                              13· · · · · ·Do you see that?
14· A· ·Yes.                                               14· A· ·I don't.
15· Q· ·Okay.· You say "I would indeed seek the            15· Q· ·It's in the first sentence of his December 14
16· · · assistance of the committee in preparing my        16· · · email, on the bottom of page 3, of the email
17· · · statement to the board of review."                 17· · · string.
18· A· ·Mm-hmm.                                            18· A· ·There's two emails on December 14, I believe.
19· Q· ·Is that a process that the mediation panel         19· Q· ·So it's the one that starts on the bottom of
20· · · offers students or, I guess, teaching assistants   20· · · page 3 of the string, the middle of the
21· · · or SAAs that are appealing?                        21· · · page-ish.· It says "Peter, I've tried to
22· A· ·I don't know.                                      22· · · preserve the essence of what you wrote."
23· Q· ·What caused you to request assistance then?        23· A· ·Uh-huh.
24· A· ·Given the phrasing, I have to venture a guess at   24· Q· ·"But as you'll see, I did some substantial
25· · · best.· It would be that they normally do, do       25· · · rewriting and reorganizing."
                                                      86                                                         88

·1· · · that kind of thing.· So that would be why, you     ·1· · · · · ·Do you see that?
·2· · · know.                                              ·2· A· ·Yes, I do.
·3· Q· ·So then the next email is from Steve Sanders to    ·3· Q· ·Is it fair to say that he actually did assist
·4· · · you dated December 13, 2016.· Is it accurate for   ·4· · · you in preparing your statement to the board of
·5· · · me to describe this email as him just giving you   ·5· · · review hearing?
·6· · · a little bit of guidance on how to structure       ·6· A· ·Now that I see this, yes.
·7· · · your written statement for the board of review?    ·7· Q· ·Did you not remember this before?
·8· A· ·May I speak with my attorney for a second?         ·8· A· ·No, I did not.· No.
·9· Q· ·I'm going to ask you to answer the question        ·9· Q· ·Then I'm going to skip to -- on page 2 of the
10· · · before we take a break.                            10· · · string, there's another email dated December 14
11· A· ·I believe any information that Sanders and I       11· · · of 2016 from Steve Sanders on the top of the
12· · · would have had is privileged.                      12· · · page.
13· Q· ·This document was produced, so if there was a      13· · · · · ·The second paragraph, he says "I think you
14· · · privilege, it's been waived.                       14· · · got a mediation panel that was unusually
15· A· ·Okay.                                              15· · · protective of speech and willing to suggest
16· Q· ·Was Steve Sanders your attorney at that time?      16· · · limits on the university's reach."
17· A· ·Well, he is a lawyer.                              17· · · · · ·Do you see that sentence?
18· Q· ·I will tell you that just having a conversation    18· A· ·I do.
19· · · with a lawyer doesn't necessarily mean it's        19· Q· ·Did he ever tell you why he thought they were
20· · · privileged.· There needs to be a client-lawyer     20· · · unusually protective of speech?
21· · · relationship there.                                21· A· ·No, I don't believe so.
22· · · · · ·Do you believe that you had that              22· Q· ·Do you agree with that assessment?
23· · · relationship?                                      23· A· ·I wouldn't know.· I have no relationship with
24· A· ·I believe so, yes.                                 24· · · any of the other members of the mediation panel,
25· Q· ·So were you supposed to give this to me then?      25· · · so I really don't know what their opinions are

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 23 of 37 PageID #: 212
                                                Calautti
89 to 92                          September 26, 2018
                                                      89                                                         91

·1· · · on that.                                           ·1· A· ·I thought that that was the case from the very
·2· · · · · ·(Deposition Exhibit 11 was marked for         ·2· · · beginning.· Yes.
·3· · · identification.)                                   ·3· Q· ·You did.· Okay.
·4· Q· ·You've been handed what's been marked as           ·4· · · · · ·Was it based on articles you had written or
·5· · · Exhibit 11.· Was this your written statement to    ·5· · · your views or just altogether everything?
·6· · · the board of review?                               ·6· A· ·Altogether everything, yes.
·7· · · · · ·You can take a minute to look through it.     ·7· Q· ·Do you know what Dean Shanahan's political views
·8· A· ·Thank you.· This appears to be either that         ·8· · · are?
·9· · · document or a draft, yes.                          ·9· A· ·Left of center.
10· Q· ·So then under the heading, it says "Social media   10· Q· ·How do you know that?
11· · · postings wrongfully attributed to me."             11· A· ·Statements he's made in casual conversation,
12· · · · · ·Then four lines down, it says "These          12· · · either to groups of students or individually.
13· · · statements are fabrications."                      13· Q· ·Why do you think that the catalyst or at least
14· A· ·Mm-hmm.                                            14· · · one of the catalysts behind the dean's decision
15· Q· ·Do you see where that is?                          15· · · to terminate -- or I guess I should ask the
16· A· ·Yes.                                               16· · · first question:· Do you think that your
17· Q· ·Which Facebook statements were you saying were     17· · · political views was a catalyst behind the dean's
18· · · fabrications or characterizing as fabrications?    18· · · decision to terminate your employment?
19· A· ·Well, certainly the ones -- the other ones here    19· A· ·I think so.· Yes.
20· · · present; that I have no recollection of making.    20· Q· ·Why do you have that belief?
21· Q· ·You're talking about the ones in Exhibit 1 other   21· A· ·In the meeting between Dean Shanahan, myself,
22· · · than that top post there?                          22· · · and Andrew Weaver, in a completely unprovoked
23· A· ·It appears so, yes.                                23· · · way, Shanahan brought up some editorial work
24· Q· ·Did you at any point say that the top post on      24· · · that I had done concerning my political views.
25· · · that page 2 of Exhibit 1 was falsely attributed    25· · · This was not a part of any conversation we were
                                                      90                                                         92

·1· · · to you?                                            ·1· · · having.· And he mentioned that I appeared in
·2· A· ·I did.                                             ·2· · · either in quotation in The Chronicle of Higher
·3· Q· ·You said it was falsely attributed to you?         ·3· · · Education article stating my political views, or
·4· A· ·Mm-hmm.                                            ·4· · · that I had written an article for Vox stating my
·5· Q· ·Why did you say it was falsely attributed to you   ·5· · · political views and what it's like to be someone
·6· · · when you had admitted prior that it was not        ·6· · · of my political persuasion in academia.
·7· · · falsely attributed to you?                         ·7· · · · · ·I know it identified me with Indiana
·8· A· ·Could you be more specific in that question.       ·8· · · University in both counts.
·9· Q· ·Sure.                                              ·9· · · · · ·Furthermore, if you look at Bahga's initial
10· · · · · ·Why did you take the position now, with the   10· · · email to the dean, or I assume his initial email
11· · · board of review, that that top statement on        11· · · to the dean, in document Exhibit 1 -- let's see.
12· · · page 2 of Exhibit 1 was falsely attributed to      12· · · Yes.
13· · · you when, prior to that, you had admitted making   13· · · · · ·If you look at the very bottom of the first
14· · · that posting?                                      14· · · page of that, he says "Mr. Calautti is an avowed
15· A· ·Simple desire to preserve my job, I presume. I     15· · · neo-Nazi," which I will state I am not, "and a
16· · · didn't think that I would get a fair hearing in    16· · · vocal Trump supporter."· And although, I don't
17· · · any of this process whatsoever after my            17· · · believe it is here, the Office of Student Ethics
18· · · experience at Office of Student Ethics, and I      18· · · does have a copy of the dean's response to this
19· · · thought it was the best course of action at the    19· · · email, and I was shown that.· And at no point in
20· · · time.                                              20· · · time did the dean say that being a Donald Trump
21· Q· ·Okay.· So is it safe to say it was a lie?          21· · · supporter is -- that that's something we don't
22· A· ·Yes.                                               22· · · handle.· It's not a problem.· So the dean seems
23· Q· ·At this point, did you think that the dean was     23· · · to have agreed with, as one of my offenses, that
24· · · taking action against you based on your            24· · · I'm a Donald Trump supporter.
25· · · political views?                                   25· Q· ·So based on the dean's response to Bahga's
                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 24 of 37 PageID #: 213
                                                Calautti
93 to 96                          September 26, 2018
                                                      93                                                         95

·1· · · email, you're assuming that he thinks being a      ·1· · · specific thing.· It's a combination that I'm
·2· · · Trump supporter is not a good thing?               ·2· · · both right of center and a Trump supporter and
·3· A· ·Well, that, along with what he said in the         ·3· · · so on.
·4· · · meeting.                                           ·4· Q· ·So do you know if there are other students
·5· Q· ·Okay.· Sure.                                       ·5· · · within The Media School that are on the
·6· · · · · ·When the dean was talking about this during   ·6· · · conservative side or right of center?
·7· · · your September meeting, did he just, out of        ·7· A· ·None among the graduate students, I can tell you
·8· · · nowhere, say, "Oh, I saw your article," or how     ·8· · · that.
·9· · · did that come about?                               ·9· Q· ·How do you know that?
10· A· ·It's been a while since I listened to that         10· A· ·Conversations with these people.· There's not
11· · · recording, but I recall at the time being          11· · · very many of us.
12· · · completely caught off guard that he would even     12· Q· ·How many were there at the time, if you can
13· · · bring something like that up.· I found it quite    13· · · remember?
14· · · shocking because it came out of nowhere.· And it   14· A· ·In my cohort, perhaps at the most 20.· So it's a
15· · · was somewhat accusatory, his tone.                 15· · · very small number.· It's double digits at the
16· · · · · ·So yeah, it was -- it was sort of out of      16· · · very most.· It's not even close to a hundred, I
17· · · left field.· Why would he bring something like     17· · · don't think.
18· · · that up?· This is a labor dispute concerning       18· · · · · ·But among the undergrads, I can't say
19· · · whether or not I said something offensive to       19· · · because there's thousands of them.· I don't
20· · · some stranger on the Internet.· Why does my        20· · · know.· There's probably some conservatives among
21· · · personal political views being expressed           21· · · them, but I don't know any of them individually.
22· · · publicly have anything to do with it?              22· Q· ·Does The Media School have a master's program?
23· Q· ·Did you say that to him at that time, or how did   23· A· ·They do.
24· · · you respond to him bringing up your articles?      24· Q· ·Do those students get academic appointments as
25· A· ·I believe I paused and put a quizzical look on     25· · · well?
                                                      94                                                         96

·1· · · my face and simply continued on with the           ·1· A· ·They do as well, yes.
·2· · · conversation.· I don't recall if I directly        ·2· Q· ·Do you know if any of those academic
·3· · · addressed that or no.· It caught me off guard      ·3· · · appointments were conservative or far right or
·4· · · because it was such a strange thing to even        ·4· · · anything?
·5· · · bring up.                                          ·5· A· ·No.· I'm including that.· The 20 people or so,
·6· Q· ·Do you remember if you addressed that specific     ·6· · · that includes the master's students.
·7· · · situation with the mediation panel?                ·7· Q· ·I see.· So that would include anyone that would
·8· A· ·I did bring it up.· I did say that I think this    ·8· · · be a student academic appointee?
·9· · · was ideologically motivated, and I did bring up    ·9· A· ·Correct.
10· · · the fact that at some point in that process, the   10· Q· ·When did the articles you referred to in The
11· · · dean did mention that in the meeting that I had    11· · · Chronicle of Higher Education -- and did you say
12· · · with him, and I found it unusual and part of why   12· · · the other one was in Vox?
13· · · I was terminated.                                  13· A· ·Vox.· Yes.
14· Q· ·So the dean, is he the dean of just The Media      14· Q· ·When were they published?
15· · · School?                                            15· A· ·Sometime during the Republican primaries of that
16· A· ·He is just dean of The Media School, not the       16· · · election cycle, so spring of 2016 roughly,
17· · · whole university, no.                              17· · · thereabouts.· Donald Trump had not secured the
18· Q· ·Do you know if there are other Trump               18· · · nomination by that time.· I can say it was
19· · · supporters -- is that what -- let me back up.      19· · · before that.
20· · · · · ·Is that the political view that you think     20· Q· ·Okay.· Do you know that your Facebook posting
21· · · he has a problem with, you being a Trump           21· · · was also a catalyst in the dean's decision to
22· · · supporter, or is it that you're a conservative,    22· · · terminate your employment?
23· · · or how would you describe that?                    23· A· ·I believe it was a pretext.
24· A· ·Probably that I'm simply a non-leftist.· It does   24· Q· ·What do you mean by "it was a pretext"?
25· · · not necessarily tie my -- tie into any one         25· A· ·This is something that was brought to light to

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
   Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                                Pietro Tommaso      01/25/19 Page 25 of 37 PageID #: 214
                                                Calautti
97 to 100                         September 26, 2018
                                                      97                                                         99

·1· · · him in the Office of Student Ethics, and he saw    ·1· · · Exhibit 12.· I'll let you take a look at that.
·2· · · it as an opportunity.                              ·2· A· ·Okay.
·3· Q· ·Do you think you publishing or being --            ·3· Q· ·Does this appear to be another written statement
·4· · · · · ·Was it articles written by you or were you    ·4· · · that you provided to the board of review?
·5· · · quoted in them?                                    ·5· A· ·Yes.· It's a response to Dean Shanahan's
·6· A· ·I was quoted in The Chronicle of Higher            ·6· · · submission to the board of review.
·7· · · Education article, and I the wrote the Vox         ·7· Q· ·Did you again have assistance from either Steve
·8· · · article.                                           ·8· · · Sanders or Jeff Soller in preparing this
·9· Q· ·Is it your position that you were terminated       ·9· · · document?
10· · · based on being quoted in The Chronicle of Higher   10· A· ·I believe so, yes.
11· · · Education article?                                 11· Q· ·Any other documents or anything like that, that
12· A· ·Not exclusively but yes.                           12· · · you can think of, that you provided the board of
13· Q· ·That's one of the reasons?                         13· · · review prior to the hearing?
14· A· ·Mm-hmm.                                            14· A· ·None that I can recall at this time, no.
15· Q· ·And then also for writing the article in Vox?      15· Q· ·Did you select witnesses to have at the hearing?
16· A· ·Yes.                                               16· A· ·I did.
17· Q· ·And are your free speech claims in this lawsuit    17· Q· ·Who were those people?
18· · · based on those articles in any way?                18· A· ·I believe it was only Thomas French.
19· A· ·I'm not sure how to answer that question.· Can     19· Q· ·Who is Thomas French?
20· · · you clarify.                                       20· A· ·Thomas French is a faculty member of The Media
21· Q· ·Sure.                                              21· · · School.
22· · · · · ·So my understanding of your claim is that     22· Q· ·Why did you choose to have him present on your
23· · · you're saying the university or Dean Shanahan      23· · · behalf?
24· · · violated your free speech rights by terminating    24· A· ·He was the only faculty member I had served as a
25· · · your employment and basing that decision on a      25· · · teaching assistant that was still at the
                                                      98                                                        100

·1· · · speech that you made.· So I'm trying to            ·1· · · university.· He would have seen me in the
·2· · · determine what speech links that claim.            ·2· · · classroom.· He would have had direct knowledge
·3· · · · · ·So is it the articles?· Is it the Facebook    ·3· · · of how I direct the students and how I conduct
·4· · · posting? all of the above?                         ·4· · · myself.
·5· · · · · ·MR. MEISENHELDER:· For the record, I'm        ·5· Q· ·So would he have been the professor for your
·6· · · going to object.· That calls for a legal           ·6· · · first semester as a teaching assistant or
·7· · · conclusion that he's not qualified to give.        ·7· · · second?
·8· · · · · ·But you can go ahead and answer the           ·8· A· ·Second.
·9· · · question.                                          ·9· Q· ·The one for the first semester had left the
10· A· ·I don't understand the question, so I can't        10· · · university?
11· · · answer it.                                         11· A· ·Correct.
12· BY MS. MACCHIA:                                        12· Q· ·Did you meet with any of the board of review
13· Q· ·Okay.· We'll leave that alone for right now.       13· · · members before the hearing at all on an informal
14· · · · · ·Did you provide any other written statement   14· · · basis or formal basis?
15· · · to the board of review prior to the hearing?       15· A· ·No.· I never met with any of them, no.
16· A· ·I don't recall.                                    16· Q· ·Do you remember how many members there were?
17· Q· ·Do you know if Dean Shanahan or the university     17· A· ·Five or six, thereabouts.
18· · · provided a written statement?                      18· Q· ·Do you know how that board is made up?· If it's
19· A· ·I suspect that they must have, but I don't know    19· · · faculty? students? both?
20· · · for certain.                                       20· A· ·I believe it follows the same or similar
21· Q· ·Do you know if you saw that or anything?           21· · · guidelines of the mediation committee.· It's a
22· A· ·I can't recall.                                    22· · · certain set number of faculty and a certain set
23· · · · · ·(Deposition Exhibit 12 was marked for         23· · · number of graduate students.
24· · · identification.)                                   24· Q· ·Did you know any of them prior to the hearing?
25· Q· ·You're being handed what's been marked as          25· A· ·Not at all.· No.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 26 of 37 PageID #: 215
                                               Calautti
101 to 104                       September 26, 2018
                                                     101                                                        103

·1· · · · · ·(Deposition Exhibit 13 was marked for         ·1· Q· ·Do you remember if Dean Shanahan or the
·2· · · identification.)                                   ·2· · · university had any witnesses during that
·3· Q· ·You've been handed what's been marked as           ·3· · · hearing?
·4· · · Exhibit 13.                                        ·4· A· ·No.· They did not.
·5· A· ·Okay.                                              ·5· Q· ·How was this hearing set up?· Was this something
·6· Q· ·All right.· Do you remember receiving this email   ·6· · · where you gave a statement, or was it the board
·7· · · on March 2nd, 2017?                                ·7· · · members asking you questions?
·8· A· ·Yes.                                               ·8· A· ·To my recollection, we opened each with
·9· Q· ·My question on this is, what Steve Sanders says    ·9· · · statements, and then the board asked us
10· · · here, does that accurately describe his role in    10· · · questions and talked to any witnesses and so on.
11· · · assisting you throughout the appeal process?       11· Q· ·So other than the board members, you, Jeff
12· A· ·It's something you're going to have to ask         12· · · Soller, Dean Shanahan --
13· · · Sanders about.                                     13· · · · · ·And was the university or was the dean
14· Q· ·So he assisted you, so you were the recipient of   14· · · represented by counsel?
15· · · his assistance.· So does this accurately reflect   15· A· ·The dean was represented by university counsel.
16· · · what your understanding of his assistance was to   16· · · Yes.
17· · · you?                                               17· Q· ·So other than the board members, you, Jeff
18· A· ·I mean, I concur with his final statement on       18· · · Soller, Dean Shanahan, university counsel, and
19· · · this.· "On request, the committee shall assist     19· · · Thomas French, was anyone else in the hearing?
20· · · the grievant in drafting a statement of the        20· A· ·There may have been someone, a technical
21· · · grievance and may assist the grievant in other     21· · · assistance person to help with like the AV
22· · · ways in preparing a case for presentation to the   22· · · equipment and something like that.· There might
23· · · board."                                            23· · · have been someone like that, but I don't recall
24· · · · · ·I believe he's acting in that capacity.       24· · · exactly.
25· Q· ·What about where he says "Peter drafted his        25· Q· ·Nobody else that gave substantive testimony or
                                                     102                                                        104

·1· · · original appeal to the BOR, and I reviewed it      ·1· · · questioning or anything like that?
·2· · · and assisted him in revising it.· I also drafted   ·2· A· ·No.
·3· · · a reply to Shanahan's response, which Jeff         ·3· Q· ·Jeff Soller, was he able to question witnesses
·4· · · reviewed and Peter adopted as his own."            ·4· · · or question the dean, or did you do that or did
·5· · · · · ·Do you agree with that statement?             ·5· · · anybody?
·6· A· ·I agree that it's consistent with the final        ·6· A· ·I don't believe any direct questioning was given
·7· · · quote that he has in here.                         ·7· · · on either party, to be honest.
·8· Q· ·What I'm asking is, do you agree that that's       ·8· Q· ·It would have just been the board asking
·9· · · what assistance he provided to you?· Is that an    ·9· · · questions?
10· · · accurate statement of what he did for you or       10· A· ·I believe so, yes.
11· · · with you?                                          11· Q· ·So you said that you were able to provide an
12· A· ·Yes.· Yes.                                         12· · · opening.· And during this opening, did you
13· Q· ·Okay.· And is there anything else that he          13· · · present your side of the story, or do you
14· · · provided assistance with that isn't mentioned      14· · · remember what you said?
15· · · here?                                              15· A· ·I certainly presented a time line of events.
16· A· ·Not that I can recall.                             16· Q· ·Mm-hmm.
17· Q· ·Was the board hearing on March 2nd, 2017?          17· A· ·That's all I can really remember from that as
18· A· ·Sounds approximate.· I can't say for certain       18· · · certain.
19· · · though.                                            19· Q· ·Sure.
20· Q· ·Were you represented by anyone other than Jeff     20· A· ·Yeah.
21· · · Soller? another counsel or lawyer?                 21· Q· ·Did you also have a closing? an opportunity for
22· A· ·No.                                                22· · · a closing?
23· Q· ·And you said earlier he's a law student --         23· A· ·Not that I can recall.· No.
24· · · right? -- at Maurer?                               24· Q· ·Did you feel at that time that you were able to
25· A· ·At the time he was.· Yes.                          25· · · adequately represent yourself during that

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 27 of 37 PageID #: 216
                                               Calautti
105 to 108                       September 26, 2018
                                                     105                                                        107

·1· · · hearing?                                           ·1· · · time line of events thing.· Like after, you
·2· A· ·Given the confines of what the university          ·2· · · know, I had the OSE hearing then.· This is a
·3· · · allowed, yes, I think so.                          ·3· · · result of it.· I think that was really about it.
·4· Q· ·What do you mean by "the confines the university   ·4· · · · · ·And I may have made a statement along the
·5· · · allowed"?                                          ·5· · · lines of, you know, I considered the matter done
·6· A· ·It was not, you know, an actual legal thing.       ·6· · · after that, or any subsequent labor things sort
·7· Q· ·Mm-hmm.                                            ·7· · · of took me by surprise.· That was really the
·8· A· ·It has the simulacra of that, but it's not -- I    ·8· · · extent of, if anything, really, again as best I
·9· · · was not afforded the rights I would be afforded    ·9· · · can recall, I brought up about OSE.
10· · · if this were a state or federal matter.            10· Q· ·So had you had OSE documents -- and by
11· Q· ·Were you provided the opportunity to respond to    11· · · "documents," do you mean those meeting notes?
12· · · the allegations against you?                       12· · · So had you anything else besides those meeting
13· A· ·Again, not in the same capacity that I would if    13· · · notes?
14· · · I was -- if this was an actual court.              14· A· ·Meeting notes, whatever, you know, the documents
15· Q· ·What is the difference?· What would you have       15· · · similar to Exhibit 1 that OSE had.· And any
16· · · done maybe in court that you didn't do during      16· · · other information it may have had that I'm just
17· · · the hearing?                                       17· · · unaware of.
18· A· ·I had no subpoena authority, obviously. I          18· Q· ·So had you had access to that information for
19· · · can't, you know, force people to testify or        19· · · preparation for the board hearing, how do you
20· · · anything like that.                                20· · · think that would have made things different?
21· Q· ·Did you ask anyone to testify who said no?         21· A· ·Well, I could have easily drawn on direct
22· A· ·Not that I can recall, no.· But, I mean, getting   22· · · evidence that was essentially being presented
23· · · Auernheimer was difficult because he lives         23· · · against me that the dean and the university had
24· · · abroad, that kind of thing.                        24· · · access to, but I did not have access to.
25· · · · · ·But, for example, I also am not -- the        25· Q· ·How do you know that the dean had access to the
                                                     106                                                        108

·1· · · standard of guilt, so to speak, is the             ·1· · · Office of Student Ethics --
·2· · · preponderance of the evidence and not beyond a     ·2· A· ·He had copies of it and he brought it.· He gave
·3· · · reasonable doubt.· The university can sort of      ·3· · · it to the board.
·4· · · bend and break the rules as they see fit in        ·4· Q· ·He brought it to the hearing with him?
·5· · · terms of what is and isn't a constitutional        ·5· A· ·He brought it to the hearing with him.· Yes.
·6· · · protection, in a sense, because it isn't an        ·6· Q· ·The meeting notes or something different?
·7· · · actual legal proceeding.                           ·7· A· ·A document similar to Deposition Exhibit 1.
·8· Q· ·Did you feel like you had an adequate              ·8· Q· ·And he was the recipient of the email in
·9· · · opportunity to present your side of the story?     ·9· · · Exhibit 1; right?
10· A· ·I was given, yeah, an opportunity to -- again,     10· A· ·One of them, I believe.· Yes.
11· · · under the constraints of the university policy,    11· Q· ·So maybe that's why he had access to it?
12· · · yes.                                               12· A· ·Well, it's still evidence that I didn't have
13· · · · · ·For one thing, I was never able to get any    13· · · access to.
14· · · copy of anything OSE had.· I would have liked      14· Q· ·Well, right.· I'm just saying, since he was the
15· · · that.· So I couldn't get any of that stuff.· But   15· · · recipient of the email, he had access to an
16· · · for, you know -- for what I was allowed to do,     16· · · email that was sent to him.
17· · · yes, I was given time and an opportunity to do     17· A· ·Yes.
18· · · so.                                                18· Q· ·It didn't need to be provided to him by anyone
19· Q· ·So during the board of review hearing, did you     19· · · else in the university.
20· · · talk about what happened with OSE?· And by         20· A· ·Correct.· But it was being used against me, so I
21· · · "OSE," are you talking about the Office of         21· · · didn't have that same luxury.
22· · · Student Ethics?                                    22· Q· ·Anything else that you feel like you needed to
23· A· ·Yes, I am.· Sorry.                                 23· · · be able to present your side of the story or
24· Q· ·Okay.                                              24· · · defend yourself against that accusation against
25· A· ·I believe it was brought up briefly as part of a   25· · · you?

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 28 of 37 PageID #: 217
                                               Calautti
109 to 112                       September 26, 2018
                                                     109                                                        111

·1· A· ·I do recall that the board of review did violate   ·1· · · Yes.
·2· · · their own policies and procedures with the         ·2· · · · · ·(Deposition Exhibit 14 was marked for
·3· · · scheduling of my hearing.· If you read the         ·3· · · identification.)
·4· · · guidelines, it's -- I think it has to happen       ·4· Q· ·You've been handed what's been marked as
·5· · · within a maximum of 30 days after I submit my      ·5· · · Exhibit 14.
·6· · · petition to them, or whatever you want to call     ·6· A· ·Okay.
·7· · · it, my appeal.· They have a maximum of 30 days     ·7· Q· ·Is this a copy of the board of review's
·8· · · to grant me that.· I submitted that appeal         ·8· · · recommendation that you received?
·9· · · sometime in mid December, I believe.· And the      ·9· A· ·It is.· And upon seeing the date, that is the
10· · · hearing was not until, I think, March 2nd, you     10· · · accurate date.· The provost's decision did not
11· · · said?                                              11· · · come until after, in mid May.· I believe that
12· Q· ·Right.                                             12· · · was a mistake there.· So yes.
13· A· ·So had they stuck to their rules, a lot of         13· Q· ·Sure.· So you're saying that the date the board
14· · · things probably would have been fresh in my        14· · · of review came down with their recommendation
15· · · memory.· So that's something that concerned me.    15· · · was April 11?
16· Q· ·It looks like your request was Exhibit 11.· And    16· A· ·Yes.
17· · · the date on that is December 14 of 2016; is that   17· Q· ·And then the provost was later?
18· · · accurate?                                          18· A· ·Yes.
19· A· ·That sounds about right.· Yes.                     19· Q· ·After you received this document in Exhibit 14,
20· Q· ·Do you know the reason for the lag in time         20· · · is there any chance for a rebuttal or a redo or
21· · · between December 14 and March 2nd?                 21· · · anything like that, or does it just naturally go
22· A· ·I don't believe any was ever given to me.· No.     22· · · to the provost?
23· Q· ·Did you ask why it took so long?                   23· A· ·There's no official means of appealing this
24· A· ·I can't recall.· I mean, yeah, I don't really      24· · · further.· It would go to the provost.
25· · · recall.                                            25· Q· ·Do you remember if you agreed with the board of
                                                     110                                                        112

·1· Q· ·Was there a winter break in between that?          ·1· · · review's recommendation?
·2· A· ·There was.                                         ·2· A· ·I did not agree with it.
·3· Q· ·Any other breaks or anything?                      ·3· Q· ·And that's because they recommended to affirm
·4· A· ·No.                                                ·4· · · the dean's decision to terminate your
·5· Q· ·Did you ultimately receive a decision or a         ·5· · · employment?
·6· · · recommendation from the board of review?           ·6· A· ·Well, among other things, yes.
·7· A· ·Yes.· But again, it was well past the stated       ·7· Q· ·What other things?
·8· · · deadline that it should have been by the rules.    ·8· A· ·They relied very heavily on the OSE material and
·9· Q· ·Was there a deadline for them to do their          ·9· · · the OSE -- the results of the OSE hearing, which
10· · · recommendation after the hearing?                  10· · · I was led to believe were confidential.
11· A· ·Correct.                                           11· · · · · ·They -- if you read the document closely, I
12· Q· ·Do you remember, off the top of your head, how     12· · · recall they seem to have conducted some sort of
13· · · many days that was?                                13· · · private investigation, it seems like almost, and
14· A· ·To the best of my recollection, ten days, I        14· · · to speaking with people that were not a party to
15· · · believe.                                           15· · · the hearing.
16· Q· ·Okay.                                              16· Q· ·You mean the board of review members?
17· A· ·They took until mid May, so after the semester     17· A· ·Yes.
18· · · coursework had been done, so some 50-something,    18· Q· ·Okay.
19· · · 60 days afterwards.                                19· A· ·The board of review members.· I think that's why
20· Q· ·Did you receive the decision right from the        20· · · it took them so long because they sort of went
21· · · board of review, or was that another document      21· · · well beyond their stated duties in collecting
22· · · you had to request?                                22· · · other material and so on and so forth.
23· A· ·The board of review just makes a recommendation,   23· · · · · ·I think there's actually a section here
24· · · and I was given that recommendation at the time    24· · · where they talked with Elizabeth Spotts
25· · · it was made, which would have been mid May.        25· · · directly.· Elizabeth Spotts had stated to me

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 29 of 37 PageID #: 218
                                               Calautti
113 to 116                       September 26, 2018
                                                     113                                                        115

·1· · · they don't involve themselves in labor matters.    ·1· · · information?
·2· · · And anything, anything I told OSE would have       ·2· A· ·Because I felt this was information that was
·3· · · been confidential anyway.                          ·3· · · warranted in making her decision; that was not
·4· Q· ·Do you know if there's a university policy that    ·4· · · present in the board of review documents or that
·5· · · says that the board of review cannot seek other    ·5· · · I found to be, I guess, erroneous -- not
·6· · · documents or talk to other witnesses or other      ·6· · · "erroneous," but needed further clarification.
·7· · · individuals?                                       ·7· · · Things that were in the board of review
·8· A· ·I can't say for certain, but they do have a        ·8· · · statement that needed further clarification.
·9· · · stipulation that says that it's the effect that    ·9· Q· ·Do you know if she, in fact, reviewed this
10· · · anything not brought up in the hearing is -- you   10· · · before making her decision?
11· · · can't take that into consideration.                11· A· ·As I recall, she did actually email me back and
12· Q· ·Is it your understanding that's in a policy        12· · · say "I'll take it under consideration."· Yes.
13· · · somewhere?                                         13· Q· ·Is there anything else that you can remember
14· A· ·Yes.                                               14· · · providing to the provost before her decision was
15· Q· ·Do you remember if Professor Sanders provided      15· · · made?
16· · · information directly to Provost Robel after the    16· A· ·Not that I can recall.
17· · · board of review recommendation was handed down?    17· Q· ·Did you ultimately, then, receive a decision
18· A· ·I don't believe so.· I can't say for certain       18· · · from the provost?
19· · · though.· I don't think he had any direct           19· A· ·I did.
20· · · communication with the provost, no.                20· Q· ·Do you remember that being via email?
21· · · · · ·(Deposition Exhibit 15 was marked for         21· A· ·It was via email.· Yes.
22· · · identification.)                                   22· · · · · ·(Deposition Exhibit 17 was marked for
23· Q· ·You've been handed what's been marked as           23· · · identification.)
24· · · Exhibit 15.· I'll give you a second to look at     24· Q· ·You've been handed what's been marked as
25· · · that.                                              25· · · Exhibit 17.
                                                     114                                                        116

·1· · · · · ·Have you seen this before? this email?        ·1· A· ·Mm-hmm.
·2· A· ·I don't recall.                                    ·2· Q· ·Once you have a chance to look through it, is
·3· Q· ·So it looks like Steve Sanders is providing the    ·3· · · this the decision that you received from the
·4· · · provost with a copy of the mediation panel         ·4· · · provost?
·5· · · report; is that right?                             ·5· A· ·It appears so, yes.
·6· A· ·It appears so.· Yes.                               ·6· Q· ·Did she decide to ultimately uphold the dean's
·7· Q· ·Did you know he was going to do that before        ·7· · · decision to terminate your employment?
·8· · · seeing this right now?                             ·8· A· ·She did indeed.
·9· A· ·I don't recall.· No.                               ·9· Q· ·Did you disagree with that decision?
10· Q· ·Do you know if the board of review had a copy of   10· A· ·I did.
11· · · the mediation panel report?                        11· Q· ·Was there any further recourse for you within
12· A· ·I don't recall.                                    12· · · the university after receiving this decision?
13· · · · · ·(Deposition Exhibit 16 was marked for         13· A· ·No.· This is the final decision.
14· · · identification.)                                   14· Q· ·Did you reach out to the provost for
15· Q· ·You've been handed what's been marked as           15· · · reconsideration or anything like that?
16· · · Exhibit 16.                                        16· A· ·I didn't feel that was warranted or appropriate,
17· A· ·Okay.                                              17· · · so I didn't.· No.
18· Q· ·Is this a document that you provided directly to   18· · · · · ·Even at that, there was no official means
19· · · the provost?                                       19· · · of me doing that.· That would have just been
20· A· ·I emailed this to Provost Robel.· Yes.             20· · · begging, essentially.
21· Q· ·Was this before she made her decision?             21· Q· ·It's not in the procedure or anything like that?
22· A· ·It was before she made her decision but after      22· A· ·Yes.
23· · · the board of review had sent their                 23· Q· ·So it looks like the date, on Exhibit 17, is
24· · · recommendation.                                    24· · · May 15 of 2017?
25· Q· ·And why did you choose to send her additional      25· A· ·Correct.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 30 of 37 PageID #: 219
                                               Calautti
117 to 120                       September 26, 2018
                                                     117                                                        119

·1· Q· ·Was the spring semester over by that time?         ·1· · · the university.
·2· A· ·As I recall, all coursework was done by that       ·2· Q· ·Was there other financial compensation you could
·3· · · time.· But I think it was finals week that week    ·3· · · have applied for?
·4· · · or something like that.· It was just exams.· But   ·4· A· ·No.
·5· · · for all intents and purposes, yes, the semester    ·5· Q· ·Any other on-campus-type jobs or anything like
·6· · · was over.                                          ·6· · · that that would have provided tuition
·7· Q· ·Do you have exams as a Ph.D. student?              ·7· · · assistance?
·8· A· ·Typically no, but we do have final papers.         ·8· A· ·No, those -- tuition assistance is, I believe,
·9· Q· ·So then you would have just finished your          ·9· · · generally only limited to salaried employees.
10· · · academic year, then, when you received this        10· · · Like hourly employees do not get that.· So I
11· · · decision?                                          11· · · would have to be employed as an administrator,
12· A· ·Coursework for that year.· Yes.                    12· · · or something like that, in the university.· So
13· Q· ·But you did not have an SAA assignment for that    13· · · no, it's not really feasible for me to have that
14· · · spring semester; is that right?                    14· · · responsibility and be attending.· I think they
15· A· ·I did not, no.                                     15· · · only cover one semester, or something like that,
16· Q· ·When did you decide that you would not return to   16· · · or one course a semester.· It's not the same
17· · · IU for the academic year the following year?       17· · · compensation package at all.
18· A· ·Almost immediately.· I knew that this              18· Q· ·Do you know if there's any Ph.D. students in the
19· · · constituted de facto expulsion and that you        19· · · whole entire university of IU that are students
20· · · could not remain a student no matter what.· So I   20· · · but don't also have an SAA position?
21· · · knew that this was it, basically.                  21· · · · · ·MR. MEISENHELDER:· For the record, I'm
22· Q· ·What do you mean by "de facto expulsion"?          22· · · going to object that that's irrelevant.
23· A· ·Can you clarify or rephrase that question for      23· · · · · ·But you can go ahead and answer the
24· · · me.                                                24· · · question.
25· Q· ·Right.                                             25· A· ·Can you repeat the question, please.
                                                     118                                                        120

·1· · · · · ·So when you say the decision to terminate     ·1· BY MS. MACCHIA:
·2· · · your employment was a de facto expulsion, why is   ·2· Q· ·Sure.
·3· · · that a de facto expulsion?                         ·3· · · · · ·Are you aware of any Ph.D. students within
·4· A· ·Well, it's simply the structure of how Ph.D.       ·4· · · the university, as a whole, that are completing
·5· · · students are a part of the university.             ·5· · · their Ph.D. program or in a Ph.D. program but
·6· Q· ·So could you have remained a student if you        ·6· · · are not also SAAs?
·7· · · wanted to?                                         ·7· A· ·I'm unaware of any such Ph.D. student.
·8· A· ·It would be irrelevant.                            ·8· · · · · ·(Deposition Exhibit 18 was marked for
·9· Q· ·Why is it irrelevant?                              ·9· · · identification.)
10· A· ·Well, if I may use an analogy?                     10· Q· ·You've been handed what's been marked as
11· Q· ·Sure.                                              11· · · Exhibit 18.· Attached to this email looks to be
12· A· ·If a doctor is allowed to attend med school but    12· · · a résumé for you.
13· · · never do a residency or even examine a human       13· · · · · ·Do you see that?
14· · · body, would you go to that doctor?                 14· A· ·Yes.
15· Q· ·So what you're saying is that being an SAA is an   15· Q· ·Is this an accurate résumé at the time?
16· · · essential function of being in a Ph.D. program?    16· A· ·It would be, yes.
17· A· ·Not only is it essential, but it's also the        17· Q· ·Was this the first résumé that you sent out
18· · · means by which we're financially able to be        18· · · after leaving IU?
19· · · Ph.D. students.                                    19· A· ·I can't recall.
20· Q· ·Are there any Ph.D. students that aren't also      20· Q· ·In the "To" line, it's @lymelgroup,
21· · · SAAs?                                              21· · · L-Y-M-E-L-G-R-O-U-P.
22· A· ·There's no Ph.D. student in The Media School or    22· A· ·Mm-hmm.
23· · · any of the legacy departments that form The        23· Q· ·Am I saying that right?· Lymelgroup?
24· · · Media School, to my knowledge, that does not       24· A· ·I have no idea.
25· · · receive some sort of financial compensation from   25· Q· ·Do you know what that is?
                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 31 of 37 PageID #: 220
                                               Calautti
121 to 124                       September 26, 2018
                                                     121                                                        123

·1· A· ·Not at all.                                        ·1· · · anything.
·2· Q· ·Do you know why you sent your résumé to this       ·2· Q· ·Do you remember following up with anybody?
·3· · · service or whoever this is?                        ·3· A· ·No.· At that point I simply had sort of given
·4· A· ·I think I just -- from the looks of it, it         ·4· · · up.
·5· · · probably was the Craig's list posting that they    ·5· Q· ·Do you remember how long after the provost's
·6· · · were looking for an administrative assistant,      ·6· · · decision in May of 2017 that you applied for
·7· · · and I applied to it.                               ·7· · · that transfer?
·8· Q· ·So on the first page of your résumé -- actually,   ·8· A· ·Approximately the summer, that very summer,
·9· · · let's go back.                                     ·9· · · 2016.
10· · · · · ·The date of this is August 27 of 2017; is     10· Q· ·And you said that you did not apply for any
11· · · that right?                                        11· · · other Ph.D. programs?
12· A· ·Mm-hmm.                                            12· A· ·Not after that, no.
13· Q· ·"Yes"?                                             13· Q· ·Why is that?
14· A· ·"Yes."· I agree.                                   14· A· ·Getting into a Ph.D. program is difficult on its
15· Q· ·Then on your résumé, it says you're an associate   15· · · own.· I did not particularly appreciate my
16· · · instructor at The Media School at IU, and it       16· · · experience at IU.· I did not want to return to a
17· · · says it was from 8/2015 to present.                17· · · similar political climate.· Also, I would have
18· · · · · ·Were you still an associate instructor in     18· · · had to have foregone all credits I earned at IU
19· · · 2017?                                              19· · · if I transferred.
20· A· ·I was not, no.                                     20· Q· ·There's no transfer of credits from program to
21· Q· ·Did you ever change that on your résumé?           21· · · program?
22· A· ·I probably did.· This is simply a typo, an         22· A· ·Well, simply, again, the structure of being a
23· · · oversight or something like that.                  23· · · Ph.D. student does not allow for that.
24· Q· ·Did you apply to any other Ph.D. programs after    24· Q· ·So not even course credits can transfer?
25· · · leaving IU?                                        25· A· ·Umm --
                                                     122                                                        124

·1· A· ·I attempted to transfer into the geography         ·1· Q· ·Forgive me.· I just don't have an understanding
·2· · · department at IU.· That was it.                    ·2· · · of the Ph.D. program.
·3· Q· ·Geography?                                         ·3· A· ·Sure.
·4· A· ·Yes.                                               ·4· · · · · ·Generally, the way it works is that when
·5· Q· ·Did you have a background in geography as well?    ·5· · · you apply to a Ph.D. program, you already have a
·6· A· ·My specialization in media lends itself well to    ·6· · · master's degree.· Schools will take
·7· · · geography.                                         ·7· · · approximately 30 credits, which generally is all
·8· Q· ·What was your specialization in media?             ·8· · · of the master's coursework.· Anything beyond
·9· A· ·Space and spatialization in mediated context,      ·9· · · that they will not take.
10· · · film, that sort of thing, for the most part.       10· · · · · ·So if I were to apply to another Ph.D.
11· Q· ·Did you have to apply for a position in the        11· · · program, I would have to either forego all of my
12· · · geography -- is that a school of geography or      12· · · master's credits or forego all of the credits I
13· · · department?                                        13· · · accumulated at IU, either one of those two.· So
14· A· ·It's part of the College of Arts and Sciences.     14· · · I would have to start from scratch again.
15· Q· ·Did you have to apply to that college for          15· Q· ·So did you apply for jobs, then, after receiving
16· · · acceptance?                                        16· · · the provost's decision?
17· A· ·I don't recall the exact process.· I believe it    17· A· ·To my recollection, I took maybe a month or so
18· · · was similar to an application, but it might not    18· · · to collect myself, and then I began applying for
19· · · have been exactly the same.· I don't recall.       19· · · jobs.· Yes.
20· Q· ·You said it was for a transfer?                    20· Q· ·I know you told me this before, but how long did
21· A· ·It was transferring schools within the same        21· · · you remain in Bloomington before moving away?
22· · · university.                                        22· A· ·I remained in Bloomington until May of this
23· Q· ·Was that transfer denied?                          23· · · year.
24· A· ·As best I recall, I filed it and never heard       24· Q· ·This year.· Okay.
25· · · anything back.· Not even a rejection or            25· A· ·Yes.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 32 of 37 PageID #: 221
                                               Calautti
125 to 128                       September 26, 2018
                                                     125                                                        127

·1· Q· ·About a year after the provost's decision?         ·1· A· ·Yes, it was.
·2· A· ·Yes.· My lease was not up yet, so I couldn't       ·2· Q· ·What was the company?
·3· · · really do anything about it.                       ·3· A· ·I believe officially it's GIE LLC.
·4· Q· ·At that point in time, were you applying for       ·4· Q· ·What was your position there?
·5· · · jobs just in Bloomington?                          ·5· A· ·Initially dishwasher.
·6· A· ·I believe I was applying for jobs both in          ·6· Q· ·Is this a restaurant?
·7· · · Bloomington and the surrounding area and also      ·7· A· ·Yes, it is.
·8· · · back home in the New York City area.               ·8· Q· ·Go ahead.
·9· Q· ·What types of jobs were you applying for?          ·9· A· ·That's like the incorporated name of the
10· A· ·Anything I felt I could do.· I was kind of         10· · · restaurant.· The name of the restaurant is
11· · · desperate at this point, so I wasn't being picky   11· · · Grazia.
12· · · at all.                                            12· Q· ·I'm assuming it's an Italian restaurant?
13· Q· ·Were you trying to find something in your media    13· A· ·Yes, it is.
14· · · field?                                             14· Q· ·Did you move into other positions while you were
15· A· ·If I could, yes, but again, I was just applying    15· · · employed there?
16· · · for anything I thought I had the skill to do.      16· A· ·Eventually I was promoted to a position known as
17· Q· ·Had you finished your Ph.D. program, what types    17· · · garde manger, G-A-R-D-E M-A-N-G-E-R.
18· · · of jobs would that have lent itself to?            18· Q· ·What is that?
19· A· ·I would have gone into being a full-time           19· A· ·It's a line cook position that deals with,
20· · · academic, a tenure-track position.· That would     20· · · specializes in cold foods, things that are
21· · · have been what would be open to me.· It's          21· · · prepared or served cold.
22· · · certainly what I would have pursued.               22· Q· ·So in April or May 2018, you moved to Florida?
23· Q· ·Could there have been other professional jobs      23· A· ·Mm-hmm.
24· · · that you would have been qualified for after       24· Q· ·Where in Florida?
25· · · finishing your Ph.D.?                              25· A· ·An unincorporated part of Sarasota County.
                                                     126                                                        128

·1· A· ·Think tanks certainly look very favorably on       ·1· Q· ·Was that for a job or did you just want to?
·2· · · Ph.D.s, consulting work, things of that nature.    ·2· A· ·It was an attempt to start fresh.
·3· Q· ·But at that time, you would have preferred to      ·3· Q· ·Did you have a job lined up when you moved
·4· · · stay in the academic setting; is that fair?        ·4· · · there?
·5· A· ·It would have been a preference, but I would not   ·5· A· ·Did not.· No.
·6· · · have excluded think tank work or consulting        ·6· Q· ·Did you ultimately find one?
·7· · · work.                                              ·7· A· ·Did not.· No.
·8· Q· ·Sure.                                              ·8· Q· ·How long were you in Sarasota?
·9· · · · · ·Do you remember how long it took for you to   ·9· A· ·Two and a half to three months, approximately.
10· · · find your first job after IU?                      10· Q· ·Did you apply for jobs down there?
11· A· ·The first job, I believe, was early to mid         11· A· ·Yes, I did.
12· · · September of 2016 -- no, wait.· 2017.              12· Q· ·And then after those three months is when you
13· Q· ·2017?                                              13· · · moved to New Jersey?
14· A· ·Yes.                                               14· A· ·Yes.
15· Q· ·Right.                                             15· Q· ·Did you move back to your hometown?
16· · · · · ·Was that a full-time job?                     16· A· ·Yes.
17· A· ·It was hourly.                                     17· Q· ·Where is that?
18· Q· ·Did you work about 40 hours a week?                18· A· ·Cliffside Park.
19· A· ·30 to 40, roughly, yes.                            19· Q· ·Is that close to New York City?
20· Q· ·How long did you keep that job for?                20· A· ·It's very close.· Yes.
21· A· ·Until May 29th of this year -- excuse me --        21· Q· ·Are you currently employed?
22· · · April 29 of this year.                             22· A· ·I am not.· No.
23· Q· ·That's when you moved away from Bloomington?       23· Q· ·Have you had a job since moving back to
24· A· ·Yes.                                               24· · · New Jersey?
25· Q· ·Was that job in Bloomington?                       25· A· ·I have not.· No.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 33 of 37 PageID #: 222
                                               Calautti
133 to 136                       September 26, 2018
                                                     133                                                        135

·1· A· ·Excuse me, yes.· Sanders might have sent it to     ·1· BY MS. MACCHIA:
·2· · · her.· I don't recall exactly, but yeah.            ·2· Q· ·So just to kind of clarify why I'm asking these,
·3· Q· ·Then on paragraph 36, it says "Robel's decision    ·3· · · this is my only time to discover what your
·4· · · explicitly referred to statements Calautti made    ·4· · · claims are against the dean, IU, everybody else
·5· · · during the mediation hearing, which were           ·5· · · that's mentioned in the complaint.· So I really
·6· · · reported by Shanahan."                             ·6· · · need to understand what is the basis of your
·7· · · · · ·Do you see that?                              ·7· · · free speech claim so that I can defend my
·8· A· ·Yes.                                               ·8· · · clients properly, and so that I can advise them
·9· Q· ·How do you know she was referring to statements    ·9· · · properly when it comes time for a settlement or
10· · · reported by Shanahan when she received the         10· · · anything like that.
11· · · report from Steve Sanders?                         11· · · · · ·So if you could articulate, in your own
12· A· ·Perhaps recognized them -- again that's the best   12· · · words, what the basis for your free speech claim
13· · · of my recollection -- and perhaps recognized       13· · · is, that would be very helpful.
14· · · something in that report after reading it that     14· A· ·I'm not sure I understand what you mean by
15· · · was from the mediation hearing.                    15· · · "basis."
16· Q· ·Something you would have said during the           16· Q· ·All right.· Why did you bring a free speech
17· · · mediation hearing?                                 17· · · claim against the dean, Provost Robel, and the
18· A· ·Correct.                                           18· · · board of review members?
19· Q· ·Then going to the actual legal counts in your      19· A· ·Because I was terminated for speech.
20· · · complaints, the first one is free speech.          20· Q· ·What speech?
21· A· ·Mm-hmm.                                            21· A· ·Well, I believe what's stated in their
22· Q· ·So paragraph 39, you say "In making his alleged    22· · · communications on this is my speech concerning
23· · · remarks," just that portion.· What alleged         23· · · my Facebook profile.
24· · · remarks are you referring to here?                 24· Q· ·Any other speech that you're referring to?
25· A· ·I didn't prepare his document, so my assumption    25· A· ·Not that they cite, no.
                                                     134                                                        136

·1· · · would be some or all of the quotes attributed to   ·1· Q· ·So is that the only speech, then, that your
·2· · · me in Deposition Exhibit 1.                        ·2· · · First Amendment claim for free speech is based
·3· Q· ·So if you see the paragraphs 37 through 44, that   ·3· · · on?
·4· · · seems to be your free speech claim against Dean    ·4· A· ·In my view, no.
·5· · · Shanahan; is that right?                           ·5· Q· ·Okay.· So it would also be based on those
·6· A· ·To the best of my knowledge, yes.                  ·6· · · articles that were published?
·7· Q· ·So I'm reading this, and I see that it's focused   ·7· A· ·I believe they certainly contributed to my
·8· · · on these alleged remarks.· It doesn't really       ·8· · · termination, but I don't believe they would be
·9· · · talk about your articles or your -- the quote      ·9· · · so foolish as to come out and say that.
10· · · from the article in The Chronicle of Higher        10· Q· ·Okay.· So to the extent you know, are you only
11· · · Education or your article in Vox.· So are those    11· · · suing Dean Shanahan in his individual capacity
12· · · articles part of your free speech claim as well?   12· · · and not as a officer of the university?
13· · · · · ·MR. MEISENHELDER:· Again, I'm going to        13· A· ·It says right here "JAMES SHANAHAN, in his
14· · · object.· It calls for a legal conclusion.          14· · · individual capacity."
15· · · · · ·But you can go ahead and answer the           15· Q· ·So "yes"?
16· · · question.                                          16· A· ·According to the document, yes.
17· A· ·I guess I'll refer to points 12 and 13 of this     17· Q· ·Same thing for the board of review members?
18· · · document.                                          18· · · Individual capacity, not as representatives or
19· BY MS. MACCHIA:                                        19· · · officers of the university?
20· Q· ·So is that "yes" then?· They are part of your      20· A· ·No.· Actually, now that I read this, all of
21· · · free speech claim?                                 21· · · these people mentioned would be both
22· · · · · ·MR. MEISENHELDER:· Same objection.            22· · · individually and in their capacity --
23· · · · · ·Go ahead and answer the question.             23· · · · · ·Oh, no-no-no.· The SAA Board of Review
24· A· ·I certainly have a right to express my political   24· · · Members 1 through 6 would be in their individual
25· · · opinion.                                           25· · · capacities.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 34 of 37 PageID #: 223
                                               Calautti
137 to 140                       September 26, 2018
                                                     137                                                        139

·1· Q· ·Then Provost Lauren Robel, she would be            ·1· Q· ·What department would that have been in?
·2· · · individually and in her official capacity as an    ·2· A· ·Since this was the first year of The Media
·3· · · official of the university?                        ·3· · · School, I believe it would have been the
·4· A· ·Correct.· Yes.                                     ·4· · · telecommunications department.· It had not yet
·5· Q· ·Great.                                             ·5· · · been administratively condensed --
·6· · · · · ·All right.· So then moving past the free      ·6· Q· ·Merged.
·7· · · speech claims, your next group of claims,          ·7· A· ·-- into the -- exactly.
·8· · · Count IV, is based on a violation of due           ·8· · · · · ·I think the heading would have been from
·9· · · process.                                           ·9· · · the Department of Telecommunications, something
10· · · · · ·Do you see that on page 8?                    10· · · along those lines.
11· A· ·Yes.                                               11· Q· ·Okay.· I'll look for it too.· We can look at the
12· Q· ·Was your SAA appointment for more than one year?   12· · · same time.
13· A· ·The contract was for four years.                   13· · · · · ·(Deposition Exhibit 20 was marked for
14· · · · · ·I should rephrase that.· The guarantee was    14· · · identification.)
15· · · for four years.                                    15· Q· ·You've been handed what's been marked as
16· Q· ·Where was that guaranteed?                         16· · · Exhibit 20.
17· A· ·Upon -- what do you mean "where"?                  17· · · · · ·Do you recognize this document?
18· Q· ·Was it written somewhere?                          18· A· ·I do.
19· A· ·It was communicated to me via email upon my        19· Q· ·So at the top of this one, it says "Period of
20· · · acceptance to IU.                                  20· · · Appointment --
21· Q· ·Did you provide that email to us in discovery?     21· A· ·Mm-hmm.
22· A· ·(No response.)                                     22· Q· ·-- Academic Year 2016 to 2017."
23· Q· ·I'll represent to you that I've not seen that.     23· A· ·Mm-hmm.
24· A· ·I do not believe so, then.                         24· Q· ·Do you see where that is?
25· Q· ·Is that something you could provide to us?         25· A· ·I do.
                                                     138                                                        140

·1· A· ·I don't know.· I would have to look at my email.   ·1· Q· ·Did you receive one of these for 2015 to 2016 as
·2· Q· ·Do you still have the same email address or        ·2· · · well?
·3· · · access to that email account it would have gone    ·3· A· ·I did.
·4· · · to?                                                ·4· Q· ·Is it your understanding then, based on
·5· A· ·In all likelihood, yes, but perhaps that email     ·5· · · receiving these agreements and then the
·6· · · would be difficult to find.· It would have been    ·6· · · guarantee that was provided to you via email,
·7· · · sent to my personal email account.· It's got       ·7· · · that it was a four-year guarantee in one-year
·8· · · thousands of emails in there.· Most of the         ·8· · · blocks?
·9· · · emails -- not "most" -- some portion of the        ·9· A· ·I don't believe that was the phrasing
10· · · emails I provided during discovery were from my    10· · · communicated to me in that email.
11· · · IU email account.· Then it's much easier to get    11· Q· ·Okay.· Would Exhibit 20, the agreement for SAA,
12· · · all the relevant information for because it's      12· · · would that show that it was for a one-year
13· · · all collected in one place.· So that account is    13· · · block, academic year 2016 to 2017?
14· · · still active and I still have access to it         14· A· ·This particular document does say that, yes.
15· · · but --                                             15· Q· ·So then turning back to Exhibit 19 --
16· Q· ·Do you mind checking, after today, if you can      16· A· ·Mm-hmm.
17· · · find that email?                                   17· Q· ·-- if you go to page 8, it's paragraph 61.
18· A· ·Certainly, yes.                                    18· A· ·Mm-hmm.
19· Q· ·Is that the only place where it would say that     19· Q· ·It says "Defendants' use of statements Calautti
20· · · it was four years guaranteed, or did you receive   20· · · made during mediation, despite the
21· · · anything else in writing to that effect?           21· · · confidentiality required of mediation
22· A· ·Not that I can recall, but I'm fairly certain      22· · · discussions, deprived Calautti of his right to
23· · · the university would have a copy of this anyway.   23· · · due process, as guaranteed by the Fourth
24· Q· ·Do you remember who sent you the email?            24· · · Amendment."
25· A· ·One of the department secretaries, I believe.      25· A· ·Fourteenth Amendment.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 35 of 37 PageID #: 224
                                               Calautti
141 to 144                       September 26, 2018
                                                     141                                                        143

·1· Q· ·"Fourteenth Amendment."· Yes.                      ·1· · · violations that you're alleging, as IU's
·2· · · · · ·Do you see that?                              ·2· · · procedures that they have in place for
·3· A· ·Yes, I do.                                         ·3· · · grievances that you filed and its failure to
·4· Q· ·So besides the use of statements in the            ·4· · · adhere to their process?
·5· · · mediation panel discussions, are there any other   ·5· A· ·It's both the nature of the restrictions placed
·6· · · conduct or acts that you are saying violated       ·6· · · upon the entire process, both the student and as
·7· · · your due process rights?                           ·7· · · an employee, as well as the fact that they
·8· · · · · ·MR. MEISENHELDER:· Again, I'm going to make   ·8· · · violated their own procedures.
·9· · · the same objection.                                ·9· Q· ·You said it way better than I did.
10· · · · · ·But go ahead and answer the question.         10· A· ·Thank you.
11· A· ·I don't know.· I don't understand that question.   11· Q· ·So the provost, I know you also sued her in her
12· BY MS. MACCHIA:                                        12· · · individual capacity.· So how did she
13· Q· ·How were your due process rights violated, in      13· · · specifically violate your due process rights?
14· · · your words?                                        14· · · · · ·MR. MEISENHELDER:· Same objection.
15· A· ·Beginning with the OSE hearing, it followed        15· A· ·Well, she was the former dean of the law school
16· · · no -- no procedures of due process whatsoever as   16· · · and I assume, therefore, has a degree in law and
17· · · outlined by the State of Indiana or the federal    17· · · would be knowledgeable of the law and simply
18· · · government.· It's structured -- again, it's sort   18· · · went along.· She was in a position to stop this
19· · · of a quasi-legal thing, but I'm not allowed to     19· · · if she saw it as I did.· She did not have to
20· · · have a lawyer act on my behalf.· I'm not allowed   20· · · agree with the recommendation of the board of
21· · · to face my accuser or have evidence brought        21· · · review.· So she did not.· She decided to uphold
22· · · against me and take that evidence.· I'm not --     22· · · the termination.
23· · · · · ·There's very specific and extreme             23· BY MS. MACCHIA:
24· · · constraints placed upon me that would not be       24· Q· ·So would you say it's because she basically just
25· · · placed on me if this was a matter in federal or    25· · · kind of let the process happen instead of giving
                                                     142                                                        144

·1· · · state court.· I'm limited on how many witnesses    ·1· · · you rights you believe you deserved to have?
·2· · · I'm allowed to bring.· I forgot what that number   ·2· A· ·Well, that, as well as -- I mean, I would have
·3· · · is, but it was very small.· I think it was one     ·3· · · to look back through all of these exhibits.· But
·4· · · to three or something like that.                   ·4· · · in her formal statement to me, certainly
·5· · · · · ·The standard of judgment is preponderance     ·5· · · upholding my termination, she does make
·6· · · of the evidence and not beyond a reasonable        ·6· · · evaluative opinion judgments of me.· So she's
·7· · · doubt.· So any number of things there, I think,    ·7· · · not really just going by the facts presented for
·8· · · violated due process or the due process I would    ·8· · · her.· She's sort of questioning who I am as a
·9· · · be afforded if this was an actual legal matter.    ·9· · · person and so on.
10· Q· ·So is it your belief, then, or position that a     10· Q· ·Do you think that questioning you how you are as
11· · · university's procedures for dealing with           11· · · a person, that violates your due process rights?
12· · · grievances associated with academic appointments   12· A· ·Can you rephrase that question.
13· · · or other employment matters should mirror what's   13· Q· ·Sure.· You said she made an evaluative opinion,
14· · · afforded federally and in a state court            14· · · basically, on you as a person?
15· · · proceeding?                                        15· A· ·Mm-hmm.
16· A· ·I believe that any institution that is funded by   16· Q· ·Does that conduct violate your due process
17· · · a state or federal entity certainly has to         17· · · rights, in your mind?
18· · · follow those things, yes.                          18· A· ·I mean --
19· · · · · ·A private company can do whatever they        19· Q· ·I'm not trying to test you or anything.
20· · · want --                                            20· A· ·I know.· Yeah.· I don't mean to stall or
21· Q· ·Sure.                                              21· · · anything.
22· A· ·-- within the legislative boundaries well          22· Q· ·No, no, no.· You're fine.· Take your time.
23· · · established.                                       23· A· ·I'm trying to formulate an answer.· Let's see.
24· Q· ·So am I accurate -- and if I'm not, tell me,       24· · · · · ·I don't believe, for example, that
25· · · obviously -- in summarizing your due process       25· · · someone's personal outrage or offense

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 36 of 37 PageID #: 225
                                               Calautti
145 to 148                       September 26, 2018
                                                     145                                                        147

·1· · · constitutes a reason to cite my speech as a        ·1· · · professor, that's a pretty reasonable average, I
·2· · · reason for why I'm being terminated.               ·2· · · would say.
·3· Q· ·Okay.· Flipping to still Exhibit 19, page 10,      ·3· Q· ·You can put that one down.· Those are the only
·4· · · there's a section called "Relief Requested,"       ·4· · · ones I wanted to clarify.
·5· · · which essentially lists out damages.               ·5· · · · · ·(A discussion was held off the record.)
·6· A· ·Mm-hmm.                                            ·6· · · · · ·(Deposition Exhibit 21 was marked for
·7· Q· ·So I just am going to ask you about a couple of    ·7· · · identification.)
·8· · · them.· So it says, let's see, paragraph 74 is      ·8· BY MS. MACCHIA:
·9· · · for lost wages.                                    ·9· Q· ·You've been handed what's been marked as
10· A· ·Mm-hmm.                                            10· · · Exhibit 21.· This is a document that's filed in
11· Q· ·Do you have an amount calculated for your lost     11· · · litigation by each party.
12· · · wages?                                             12· · · · · ·Have you seen this before?
13· A· ·Does wages include all compensation?               13· A· ·I don't believe so.
14· Q· ·That would be my question to you.· Would it be     14· Q· ·So then I'm going to still ask you a couple
15· · · wages and benefits? wages and other things?        15· · · questions about things in it, but if you don't
16· A· ·Because the structure of it, all of my             16· · · know just let me know you don't know.
17· · · compensation, you know, it's one thing.· So yes,   17· · · · · ·It's going back to page 3, there's a
18· · · it would include health insurance, tuition         18· · · Section C, "Calculation of Damages."
19· · · waiver, and all of that.                           19· A· ·Yes.
20· Q· ·As well as that 13,000 stipend?                    20· Q· ·So the first sentence under Lost Wages.
21· A· ·As well as a small stipend, yes.                   21· A· ·Mm-hmm.
22· Q· ·Okay.                                              22· Q· ·It says that your SAA contract guaranteed you
23· A· ·And the figure would be approximately $125,000.    23· · · three years' employment.
24· · · That would be the value of all of those things     24· · · · · ·Is that a mistake?
25· · · put together for the remainder of my contract or   25· A· ·I believe so.· It should be four years.
                                                     146                                                        148

·1· · · my guarantee.                                      ·1· Q· ·Okay.· Then in terms of benefits, was it just
·2· Q· ·Which would have been an additional two years;     ·2· · · health insurance that was the extra benefit
·3· · · is that right?                                     ·3· · · provided by IU?
·4· A· ·Yes.                                               ·4· A· ·Health and dental together is one thing.· Yes.
·5· Q· ·And then the next paragraph, 75, it says "other    ·5· · · There's smaller, you know, supplemental things.
·6· · · financial losses."                                 ·6· · · Like I had free access to academic databases and
·7· · · · · ·Do you see that?                              ·7· · · that kind of thing, much smaller things.· But
·8· A· ·Mm-hmm.                                            ·8· · · the bulk of the compensation would be the
·9· Q· ·Do you know right now what other financial         ·9· · · stipend, the health insurance, and the tuition
10· · · losses you would have been referring to or that    10· · · waiver.
11· · · you would like to recover?                         11· Q· ·Was your health insurance fully subsidized by IU
12· A· ·Certainly, lifetime loss of income and that sort   12· · · then?
13· · · of thing, that's a loss.                           13· A· ·It had a small co-pay for certain things.
14· Q· ·In calculating that, would you use the salary      14· Q· ·But you didn't have to pay any portion of the
15· · · and benefits of a tenured professor?               15· · · premium?
16· A· ·A tenure-track professor, yes.· A lifetime         16· A· ·No, I don't believe so.
17· · · average.                                           17· Q· ·You can put that one down.· That's all I wanted
18· Q· ·When you say "lifetime," would that be up until    18· · · to clarify on that one.
19· · · like retirement age?                               19· · · · · ·(Deposition Exhibit 22 was marked for
20· A· ·I would take an average of, you know, what they    20· · · identification.)
21· · · would start at and what they would end at.· So     21· Q· ·You're being handed what's been marked as
22· · · obviously, you'd be making way more at the end     22· · · Exhibit 22.
23· · · of your career than at the beginning.· So          23· A· ·Mm-hmm.
24· · · averaging that over 30-some-odd years, I would     24· Q· ·This appears to be a copy of your answers to
25· · · be employed as a tenure-track or tenured           25· · · interrogatories.

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
  Case 1:18-cv-00119-TWP-DML Document   43-1 Filed
                               Pietro Tommaso      01/25/19 Page 37 of 37 PageID #: 226
                                               Calautti
149 to 152                       September 26, 2018
                                                     149                                                        151

·1· · · · · ·Does that sound right to you?                 ·1· · · of center, as well, there and everyone else
·2· A· ·It does, yes.                                      ·2· · · wasn't, but I never really felt any of that sort
·3· Q· ·Have you seen this before?                         ·3· · · of stuff there.
·4· A· ·Umm --                                             ·4· Q· ·So when you say "through your graduate studies,"
·5· Q· ·This is just another discovery document.           ·5· · · you're simply talking about at IU?
·6· A· ·I provided this information to my attorney, and    ·6· A· ·Yes.
·7· · · he put it in this format.· But the bulk of the     ·7· Q· ·I just wanted to clarify that.
·8· · · information here, all of it is provided by me,     ·8· A· ·No problem.
·9· · · yes.                                               ·9· Q· ·Any other diagnoses besides depression?
10· Q· ·I'm going to point you to page 8,                  10· A· ·No diagnoses, no.
11· · · Interrogatory No. 12.                              11· Q· ·Well, actually, you know, if you turn the page
12· A· ·Yes.                                               12· · · to page 9, there's a list of conditions,
13· Q· ·It says in your answer "I am indeed claiming       13· · · symptoms, if you want to just kind of look
14· · · that I have suffered emotional and psychological   14· · · through those real quick.
15· · · injuries or symptoms as a result of the            15· A· ·Yes.
16· · · allegations."                                      16· Q· ·Anything else that's not listed here?
17· A· ·Mm-hmm.                                            17· A· ·No.· That's a fairly accurate summary.
18· Q· ·What emotional and psychological injuries or       18· Q· ·Okay.· Great.
19· · · symptoms are you referring to?                     19· · · · · ·Any of these conditions -- and we don't
20· A· ·Okay.· I've been diagnosed with dysthymic          20· · · have to go one by one -- but collectively, did
21· · · depression.· I believe you have access to my       21· · · you experience any of these prior to your
22· · · medical records, so that's publicly in there.      22· · · termination?
23· Q· ·Was that diagnosis prior to your termination       23· A· ·Some, yes, but they would be tied to the
24· · · from IU?                                           24· · · depression, for example, difficulty sleeping,
25· A· ·It was as a result of what was happening to me     25· · · difficulty getting out of bed, reclusiveness to
                                                     150                                                        152

·1· · · in graduate school, but it was prior to the        ·1· · · a certain degree.· But some of them were new
·2· · · termination but --                                 ·2· · · afterwards.
·3· Q· ·What do you mean "as a result of what was          ·3· Q· ·Can you tell me which ones were new as of your
·4· · · happening to you in graduate school"?              ·4· · · termination?
·5· A· ·Sort of the ostracization I was being exhibited    ·5· A· ·Okay.· The weight loss/weight gain; the
·6· · · to -- being exhibited by for my political and      ·6· · · physiological responses (high blood pressure,
·7· · · social beliefs.                                    ·7· · · rapid heartbeat, nausea, blunted affect);
·8· Q· ·Was that among students too?                       ·8· · · inexplicable anger at friends/family; loss of
·9· A· ·Yes.                                               ·9· · · libido; loss of friends/family, that is
10· Q· ·Did you feel that other faculty members, I         10· · · certainly one that was tied exclusively to this;
11· · · guess, negatively treated you because of           11· · · and the final one, yes.
12· · · political views?                                   12· Q· ·Are you today still experiencing any of those
13· A· ·I will say that faculty had treated me fairly,     13· · · six that you just named are listed?
14· · · as a student, but probably not so fairly outside   14· A· ·Let's see here.· Four and six.
15· · · of that context.· They had no obligation to        15· Q· ·Which two are you not?· That's the easier one.
16· · · treat me fairly outside of the context of being    16· A· ·My weight has stabilized at around 168 to 170
17· · · a student anyway.· So credit where credit's due,   17· · · pounds, and I'm no longer having high blood
18· · · they didn't --                                     18· · · pressure issues or rapid heartbeat issues.
19· Q· ·You didn't get negative marks or anything?         19· · · Nausea and blunted affect are still kind of
20· A· ·Right.· Exactly.                                   20· · · there though.
21· Q· ·What about when you were a grad student or         21· Q· ·Have you ever taken medication for depression?
22· · · master's student in Tennessee?· Did you feel the   22· A· ·No.· It was offered by my therapist, but I
23· · · same kind of ostracization or anything?            23· · · declined.
24· A· ·No.· Actually, my experience there was quite       24· Q· ·Did you continue to see a therapist after
25· · · pleasant.· I mean, it was known that I was right   25· · · leaving IU?

                                             Connor Reporting                                       317.236.6022
                                          www.connorreporting.com                                                     YVer1f
